Exhibit 10.3

 

 

EXECUTION COPY

 

MBIA INSURANCE CORPORATION,

 

as Insurer,

INDYMAC BANK, F.S.B.,

as Seller and Servicer,

 

INDYMAC HOME EQUITY MORTGAGE LOAN ASSET-BACKED TRUST,

SERIES 2006-H4,

as Issuer,

INDYMAC ABS, INC.,

as Depositor,

and

DEUTSCHE BANK NATIONAL TRUST COMPANY,

as Indenture Trustee

INSURANCE AND INDEMNITY AGREEMENT

$650,000,000

IndyMac Home Equity Mortgage Loan Asset-Backed Trust, Series 2006-H4

Home Equity Mortgage Loan Asset-Backed Notes, Series 2006-H4

 

Dated as of December 21, 2006

 

 


--------------------------------------------------------------------------------



TABLE OF CONTENTS

 

Page ARTICLE I DEFINITIONS         2   ARTICLE II REPRESENTATIONS, WARRANTIES
AND COVENANTS Section   2.01.       Representations and Warranties of IndyMac  
  6   Section   2.02.       Representations and Warranties of the Issuer     9  
Section   2.03.       Representations and Warranties of the Depositor     11
Section   2.04.       Affirmative Covenants of IndyMac     14 Section   2.05.  
    RESERVED     19 Section   2.06.       Affirmative Covenants of the Depositor
    19 Section   2.07.       Negative Covenants of IndyMac     21 Section  
2.08.       Negative Covenants of the Issuer     22 Section   2.09.      
Negative Covenants of the Depositor     23 Section   2.10.       Representations
and Warranties of IndyMac and the Depositor     24 Section   2.11.      
Representations, Warranties and Covenants of the Indenture Trustee     24
Section   2.12.       Representations, Warranties and Covenants of the Insurer  
  25 ARTICLE III THE POLICY; REIMBURSEMENT Section   3.01.       Issuance of the
Policy     29 Section   3.02.       Payment of Fees and Premium     31   Section
  3.03.       Reimbursement and Additional Payment Obligation     31 Section  
3.04.       Indemnification with Respect to IndyMac, the Issuer, the Depositor,
              and the Insurer     33 Section   3.05.       Reserved     36
Section   3.06.       Payment Procedure     36 Section   3.07.       Joint and
Several Liability     36 ARTICLE IV FURTHER AGREEMENTS Section   4.01.      
Effective Date; Term of the Insurance Agreement     37 Section   4.02.      
Further Assurances and Corrective Instruments     37 Section   4.03.      
Obligations Absolute     37 Section   4.04.       Assignments; Reinsurance;
Third-Party Rights     39


--------------------------------------------------------------------------------



Section   4.05.     Liability of the Insurer     39 Section   4.06.     Parties
Will Not Institute Insolvency Proceedings     40 Section   4.07.     Indenture
Trustee, Depositor, the Issuer, and IndyMac To Join in             Enforcement
Action     40 Section   4.08.     Use of Insurer’s Name     40 ARTICLE V
DEFAULTS; REMEDIES Section   5.01.     Defaults     40 Section   5.02.    
Remedies; No Remedy Exclusive     42 Section   5.03.     Waivers     42 ARTICLE
VI MISCELLANEOUS Section   6.01.     Amendments, Etc     43   Section   6.02.  
  Notices     43   Section   6.03.     Severability     45 Section   6.04.    
Governing Law     45 Section   6.05.     Consent to Jurisdiction     45 Section
  6.06.     Consent of the Insurer     46 Section   6.07.     Counterparts    
46 Section   6.08.     Headings     46 Section   6.09.     Trial by Jury Waived
    46 Section   6.10.     Limited Liability     46 Section   6.11.     Entire
Agreement     47 Section   6.12 .     Limitation of Liability of Owner Trustee  
  47


 

 

ii

 


--------------------------------------------------------------------------------



 

 

INSURANCE AND INDEMNITY AGREEMENT

This INSURANCE AND INDEMNITY AGREEMENT (this “Insurance Agreement”), dated as of
December 21, 2006 by and among MBIA INSURANCE CORPORATION, as Insurer (the
“Insurer”), INDYMAC BANK, F.S.B. (“IndyMac”), as Seller and Servicer, INDYMAC
HOME EQUITY MORTGAGE LOAN ASSET-BACKED TRUST, SERIES 2006-H4 (the “Issuer”), as
Issuer, INDYMAC ABS, INC. (the “Depositor”), as Depositor, and DEUTSCHE BANK
NATIONAL TRUST COMPANY (the “Indenture Trustee”), as Indenture Trustee.

RECITALS

WHEREAS, IndyMac, as Seller, has sold and assigned its interests to the
Depositor, and the Depositor has accepted from IndyMac the sale and assignment
of such interests, in the Mortgage Loans pursuant to the Mortgage Loan Purchase
Agreement dated as of December 21, 2006 (the “Purchase Agreement”), by and
between the Depositor and IndyMac,;

WHEREAS, a Sale and Servicing Agreement dated as of December 12, 2006, by and
among IndyMac, as Seller and Servicer, the Issuer, the Depositor, and the
Indenture Trustee (as may be amended, modified or supplemented from time to time
as set forth therein, the “Sale and Servicing Agreement”) provides for sale of
the Mortgage Loans by the Depositor to the Issuer and servicing of the Mortgage
Loans;

WHEREAS, an Amended and Restated Trust Agreement dated as of December 21, 2006,
by and among the Depositor, the Owner Trustee, and Deutsche Bank National Trust
Company as Administrator (as may be amended, modified or supplemented from time
to time as set forth therein, the “Trust Agreement”) provides for, among other
things, the formation of the IndyMac Home Equity Mortgage Loan Asset-Backed
Trust, Series 2006-H4 (the “Issuer” or the “Trust”);

WHEREAS, an Indenture dated as of December 21, 2006 (the “Indenture”), by and
between the Issuer and the Indenture Trustee (as may be amended, modified or
supplemented from time to time as set forth therein, the “Indenture”) provides
for, among other things, the issuance of the IndyMac Home Equity Mortgage Loan
Asset-Backed Trust, Series 2006-H4

Home Equity Mortgage Loan Asset-Backed Notes, Series 2006-H4 (the “Notes”),
representing indebtedness of the Trust;

WHEREAS, the Notes will be secured by all of the Issuer’s right, title and
interest in the Mortgage Loans and certain other accounts and funds;

WHEREAS, the Insurer has issued the Policy, pursuant to which it has agreed to
pay in favor of the Indenture Trustee on behalf of the Issuer and for the
benefit of the Owners of the Notes certain payments as set forth in the Policy;

WHEREAS, the Insurer shall be paid a Premium as set forth herein; and

WHEREAS, each of IndyMac, the Issuer and the Depositor has undertaken certain
obligations in consideration for the Insurer’s issuance of the Policy;

 

 


--------------------------------------------------------------------------------



 

 

NOW, THEREFORE, in consideration of the premises and the mutual agreements
herein contained, the parties hereto agree as follows:

ARTICLE I

 

DEFINITIONS

The terms defined in this Article I shall have the meanings provided herein for
all purposes of this Insurance Agreement, unless the context clearly requires
otherwise, in both singular and plural form, as appropriate. Unless the context
clearly requires otherwise, all capitalized terms used herein and not otherwise
defined in this Article I shall have the meanings assigned to them in Appendix A
to the Indenture. All words used herein shall be construed to be of such gender
or number as the circumstances require. This “Insurance Agreement” shall mean
this Insurance Agreement as a whole and as the same may, from time to time
hereafter, be amended, supplemented or modified. The words “herein,” “hereby,”
“hereof,” “hereto,” “hereinabove” and “hereinbelow,” and words of similar
import, refer to this Insurance Agreement as a whole and not to any particular
paragraph, clause or other subdivision hereof, unless otherwise specifically
noted.

“Administration Agreement” means the Administration Agreement, dated as of
December 21, 2006, among the Issuer, the Administrator, the Owner Trustee and
the Depositor, as amended.

“Business Day” means any day other than (a) a Saturday or a Sunday (b) a day on
which banking institutions in the States of New York or California or the city
in which the Corporate Trust Office or the office of the Insurer is located are
required or authorized by law or executive order to be closed.

“Certificates” has the meaning assigned thereto in the Trust Agreement.

“Closing Date” means December 21, 2006.

“Commission” means the Securities and Exchange Commission.

“Default” means any event which results, or which with the giving of notice or
the lapse of time or both would result, in an Event of Default.

“Depositor Documents” has the meaning in Section 2.03(i).

“Event of Default” means any event of default specified in Section 5.01 of this
Insurance Agreement.

“Financial Statements” means, with respect to IndyMac, the consolidated
statements of financial condition and the statements of operations, equity and
cash flows and the notes thereto which have been provided to the Insurer.

“Fiscal Agent” means the Fiscal Agent, if any, designated pursuant to the terms
of the Policy.

 

 

 

2

 


--------------------------------------------------------------------------------



 

 

“Incorporation Termination Date” means March 31, 2007 or if, prior to January
31, 2007, the Insurer receives a written notification from the Depositor that no
Form 15D will be filed prior to such date with the SEC in respect of the Notes
(a "No Form 15D Notice"), the first March 31 to occur thereafter as of which the
Insurer shall not have received, on or before January 31 in the same year in
which such March 31 occurs, a No Form 15D Notice prior to such date; provided,
that if the Annual Report on Form 10-K for the Issuing Entity that was due on or
before the Incorporation Termination Date is filed late, it shall be deemed to
have been filed prior to the Incorporation Termination Date for purposes of this
Insurance Agreement. “Indenture” has the meaning in the Recitals.

“Indenture Trustee” means Deutsche Bank National Trust Company, a national
banking association, as Indenture Trustee under the Indenture, and any successor
to the Indenture Trustee under the Indenture.

“IndyMac” means IndyMac Bank, F.S.B. as a Seller under the Purchase Agreement
and Servicer under the Sale and Servicing Agreement, and any successor thereto
under any of these agreements.

“IndyMac Bancorp” means IndyMac Bancorp, Inc. and any successor corporate parent
of IndyMac. If IndyMac has no corporate parent, IndyMac Bancorp means IndyMac.

“IndyMac Documents” has the meaning in Section 2.01(j).

“IndyMac Information” has the meaning in Section 3.04(a).

“Insurance Agreement” has the meaning in the initial paragraph hereof.

“Insurer” means MBIA Insurance Corporation or any successor thereto, as the
issuer of the Policy.

“Insurer Financial Statements” has the meaning given such term in Section
2.04(j) of this Insurance Agreement.

“Insurer Information” shall have the meaning in Section 2.12 hereof.

“Investment Company Act” means the Investment Company Act of 1940, including,
unless the context otherwise requires, the rules and regulations thereunder, as
amended.

“Issuer” has the meaning in the Recitals.

“Late Payment Rate” means, for any date of determination, lesser of (a) the
greater of (i) the per annum rate of interest as it is publicly announced by
Citibank, N.A. at its principal office in New York, New York as its prime rate
(any change in such prime rate of interest to be effective on the date such
change is announced by Citibank, N.A.) plus 2% and (ii) the then applicable
highest rate of interest on the Notes and (b) the maximum rate permissible under
applicable usury or similar laws limiting interest rates, as determined by the
Insurer. The Late Payment Rate shall be applied to the amounts due and owing the
Insurer hereunder and computed on the basis of a year of 365 days and
calculating the actual number of days elapsed.

 

 

3

 


--------------------------------------------------------------------------------



 

In no event shall the Late Payment Rate exceed the maximum rate permissible
under any applicable law limiting interest rates.

“Liabilities” shall have the meaning in Section 3.04(a) hereof.

“Material Adverse Change” means, in respect of any Person, a material adverse
change in the ability of such Person to perform its obligations under any of the
Transaction Documents, including any material adverse change in the business,
financial condition, results of operations or properties of such Person on a
consolidated basis with its subsidiaries which might have such effect.

“Moody’s” means Moody’s Investors Service, Inc., a Delaware corporation, and any
successor thereto, and, if such corporation shall for any reason no longer
perform the functions of a securities rating agency, “Moody’s” shall be deemed
to refer to any other nationally recognized rating agency designated by the
Insurer.

“Note” means any one of the Securities designated as a Note, substantially in
the form of Exhibit A to the Indenture.

“Offering Document” means the Prospectus dated December 11, 2006, the Free
Writing Prospectus dated December 11, 2006, and the Prospectus Supplement dated
December 20, 2006, in respect of the Notes (and any amendment or supplement
thereto) and any other offering document in respect of the Securities prepared
by or on behalf of IndyMac that makes reference to the Policy.

“Owner Trustee” means Wilmington Trust Company, a banking corporation organized
and existing under the laws of Delaware, as owner trustee under the Trust
Agreement, and any successor thereto under the Trust Agreement.

“Owners” means registered holders of the Notes.

“Person” means an individual, joint stock company, trust, unincorporated
association, joint venture, corporation, business or owner trust, limited
liability company, partnership or other organization or entity (whether
governmental or private).

“Policy” means the Note Guaranty Insurance Policy No. 490190 issued by the
Insurer in favor of the Indenture Trustee, for the benefit of the Owners.

“Premium” means the premium payable in accordance with Section 3.02 hereof.

“Premium Letter” means the Premium Letter from the Insurer to IndyMac, the
Issuer and the Indenture Trustee dated December 21, 2006.

“Premium Percentage” shall have the meaning ascribed to such term in
Section 3.02 hereof.

“Purchase Agreement” has the meaning given such term in the Recitals.

 

 

 

4

 


--------------------------------------------------------------------------------



 

 

“Registration Statement” means the registration statement on Form S-3, including
the form of prospectus, relating to the Notes, as amended or supplemented to the
date hereof.

“Regulation AB” has the meaning given to such term in the Sale and Servicing
Agreement.

“Sale and Servicing Agreement” has the meaning given to such term in the
Recitals.

“Securities” means the Notes and the Certificates.

“Securities Act” means the Securities Act of 1933, including, unless the context
otherwise requires, the rules and regulations thereunder, as amended from time
to time.

“Securities Exchange Act” means the Securities Exchange Act of 1934, including,
unless the context otherwise requires, the rules and regulations thereunder, as
amended from time to time.

“S&P” means Standard & Poor’s Ratings Services, a division of The McGraw-Hill
Companies, Inc., and any successor thereto, and, if such corporation shall for
any reason no longer perform the functions of a securities rating agency, “S&P”
shall be deemed to refer to any other nationally recognized rating agency
designated by the Insurer.

“Term of the Insurance Agreement” shall be determined as provided in
Section 4.01 hereof.

“Transaction” means the transactions contemplated by the Transaction Documents,
including the transactions described in the Offering Document.

“Transaction Documents” means this Insurance Agreement, the Premium Letter, the
Indenture, the Sale and Servicing Agreement, the Offering Document, the
Securities, the Purchase Agreement, the Underwriting Agreement, the
Administration Agreement, and the Indemnification Agreement.

“Trust” means the IndyMac Home Equity Mortgage Loan Asset-Backed Trust, Series
2006-H4 created pursuant to the Trust Agreement.

“Trust Indenture Act” means the Trust Indenture Act of 1939, including, unless
the context otherwise requires, the rules and regulations thereunder, as amended
from time to time.

“Underwriters” means Lehman Brothers Inc., Bear, Stearns & Co. Inc., Credit
Suisse Securities (USA) LLC, and IndyMac Securities Corporation.

“Underwriter Information” has the meaning assigned to such term in the
Indemnification Agreement.

“Underwriting Agreement” means the Underwriting Agreement between the Depositor,
IndyMac Bank, F.S.B., and the Underwriters with respect to the offer and sale of
the Notes, as the same may be amended from time to time.

 

 

 

5

 


--------------------------------------------------------------------------------



 

 

ARTICLE II

 

REPRESENTATIONS, WARRANTIES AND COVENANTS

Section 2.01. Representations and Warranties of IndyMac. IndyMac represents and
warrants as of the Closing Date, as follows:

(a)   Due Organization and Qualification. IndyMac is a federal savings bank duly
organized, validly existing and in good standing under the laws of the United
States. IndyMac is, or will become, duly qualified to do business, is, or will
be, in good standing and has obtained, or will obtain, all necessary licenses,
permits, charters, registrations and approvals (together, “approvals”) necessary
for the conduct of its business as currently conducted and as described in the
Offering Document and the performance of its obligations under the Transaction
Documents to which it is a party in each jurisdiction in which the failure to be
so qualified or to obtain such approvals would render any Transaction Document
to which it is a party unenforceable in any respect or would have a material
adverse effect upon the Transaction, the Owners or the Insurer.

(b)   Power and Authority. IndyMac has all necessary corporate power and
authority to conduct its business as currently conducted and as described in the
Offering Document, to execute, deliver and perform its obligations under the
Transaction Documents to which it is a party and to consummate the Transaction.

(c)   Due Authorization. The execution, delivery and performance of the
Transaction Documents to which it is a party by IndyMac have been duly
authorized by all necessary corporate action and do not require any additional
approvals or consents of, or other action by or any notice to or filing with,
any Person, including, without limitation, any governmental entity or any of the
stockholders of IndyMac, which have not previously been obtained or given by
IndyMac.

(d)   Noncontravention. The execution and delivery by IndyMac of the Transaction
Documents to which it is a party, the consummation of the Transaction and the
satisfaction of the terms and conditions of the Transaction Documents to which
it is a party do not and will not:

(i)           conflict with or result in any breach or violation of any
provision of the applicable organizational documents of IndyMac or any law,
rule, regulation, order, writ, judgment, injunction, decree, determination or
award currently in effect having applicability to IndyMac or any of its material
properties, including regulations issued by any administrative agency or other
governmental authority having supervisory powers over IndyMac, which conflict,
breach or violation might reasonably result in a Material Adverse Change;

(ii)          constitute a default by IndyMac under, result in the acceleration
of any obligation under, or breach any provision of any loan agreement,
mortgage, indenture or other agreement or instrument to which IndyMac is a party
or by

 

 

6

 


--------------------------------------------------------------------------------



 

which any of its properties is or may be bound or affected, which default,
acceleration or breach reasonably could result in a Material Adverse Change; or

(iii)        result in or require the creation of any lien upon or in respect of
any assets of IndyMac, which lien reasonably could result in a Material Adverse
Change, other than any lien created by the Transaction Documents.

(e)   Legal Proceedings. There is no action, proceeding or investigation by or
before any court, governmental or administrative agency or arbitrator against or
affecting IndyMac or any of its subsidiaries, any properties or rights of
IndyMac or any of its subsidiaries or any of the Mortgage Loans pending or, to
IndyMac’s knowledge after reasonable inquiry, threatened, which, in any case, if
decided adversely to IndyMac or any such subsidiary could reasonably be expected
to result in a Material Adverse Change with respect to IndyMac.

(f)    Valid and Binding Obligations. The Transaction Documents (other than the
Securities) to which it is a party, when executed and delivered by IndyMac, will
constitute the legal, valid and binding obligations of IndyMac enforceable in
accordance with their respective terms, except as such enforceability may be
limited by bankruptcy, insolvency, reorganization, moratorium or other similar
laws affecting creditors’ rights generally and general equitable principles and
public policy considerations as to rights of indemnification for violations of
federal securities laws.

(g)   Financial Statements. The Financial Statements of IndyMac, copies of which
have been furnished to the Insurer, (i) are, as of the dates and for the periods
referred to therein, complete and correct in all material respects, (ii) present
fairly the financial condition and results of operations of IndyMac Bancorp as
of the dates and for the periods indicated and (iii) have been prepared in
accordance with generally accepted accounting principles consistently applied,
except as noted therein (subject as to interim statements to normal year-end
adjustments). Since the date of the most recent Financial Statements, there has
been no Material Adverse Change in respect of IndyMac Bancorp. Except as
disclosed in the Financial Statements, IndyMac is not subject to any contingent
liabilities or commitments that, individually or in the aggregate, have a
material possibility of causing a Material Adverse Change in respect of IndyMac.

(h)   Compliance With Law, Etc. No practice, procedure or policy employed, or
proposed to be employed, by IndyMac in the conduct of its business violates any
law, regulation, judgment, agreement, order or decree applicable to IndyMac
that, if enforced, could result in a Material Adverse Change with respect to
IndyMac.

(i)    Taxes. IndyMac has filed prior to the date hereof all federal and state
tax returns that are required to be filed and has paid all taxes, including any
assessments received by it that are not being contested in good faith, to the
extent that such taxes have become due. Any taxes, fees and other governmental
charges payable by IndyMac in connection with the Transaction, the execution and
delivery of the Transaction Documents to which it is a party and the issuance of
the Securities have been paid or

 

 

7

 


--------------------------------------------------------------------------------



 

shall have been paid at or prior to the Closing Date if such taxes, fees or
other governmental charges were due on or prior to the Closing Date.

(j)    Accuracy of Information. Neither the information supplied by IndyMac
contained in the Transaction Documents to which it is a party nor other material
information relating to the Mortgage Loans, the operations of IndyMac or the
financial condition of IndyMac (collectively, the “IndyMac Documents”), as
amended, supplemented or superseded, furnished to the Insurer by IndyMac in
writing or in electronic form by IndyMac contains any statement of a material
fact made by IndyMac which was untrue or misleading in any material respect as
of the date reflected therein. IndyMac has no knowledge of any circumstances
that could reasonably be expected to cause a Material Adverse Change with
respect to IndyMac. Since the furnishing of the IndyMac Documents, there has
been no change nor any development or event involving a prospective change known
to IndyMac that would render any of the IndyMac Documents untrue or misleading
in any material respect as of the Closing Date.

(k)   Transaction Documents. Each of the representations and warranties of
IndyMac contained in the Transaction Documents to which it is a party is true
and correct in all material respects as of the date reflected therein, and
IndyMac hereby makes each such representation and warranty to, and for the
benefit of, the Insurer as if the same were set forth in full herein; provided,
however, that the remedy for any breach of a representation and warranty of
IndyMac in Section 3.01 of the Purchase Agreement or Section 2.04 of the Sale
and Servicing Agreement and the remedy with respect to any defective Mortgage
Loan or Mortgage Loan as to which there has been a breach of a representation or
warranty under Section 3.01 of the Purchase Agreement and Section 2.04 of the
Sale and Servicing Agreement shall be limited to the remedies specified in the
related Transaction Document..

(l)    Solvency; Fraudulent Conveyance. IndyMac is solvent and will not be
rendered insolvent by the Transaction and, after giving effect to the
Transaction, IndyMac will not be left with an unreasonably small amount of
capital with which to engage in the ordinary course of its business, and IndyMac
does not intend to incur, or believe that it has incurred, debts beyond its
ability to pay as they mature. IndyMac does not contemplate the commencement of
insolvency, bankruptcy, liquidation or consolidation proceedings or the
appointment of a receiver, liquidator, conservator, trustee or similar official
in respect of IndyMac or any of its assets. The amount of consideration being
received by IndyMac upon the sale of the Mortgage Loans to the Depositor
constitutes reasonably equivalent value and fair consideration. IndyMac is not
transferring the Mortgage Loans to the Depositor, as provided in the Transaction
Documents, with any intent to hinder, delay or defraud any of IndyMac’s
creditors.

(m) Principal Place of Business. The principal place of business of IndyMac is
located in Pasadena, California and IndyMac is a federal savings bank organized
under the laws of the United States. “IndyMac Bank, F.S.B.” is the correct legal
name of IndyMac indicated on the public records of IndyMac’s jurisdiction which
shows IndyMac to be organized.

 

 

 

8

 


--------------------------------------------------------------------------------



 

 

Section 2.02. Representations and Warranties of the Issuer. The Issuer
represents and warrants as of the Closing Date as follows:

(a)   Due Organization and Qualification. The Issuer is a statutory trust duly
organized, validly existing and in good standing under the laws of Delaware. The
Issuer is, or will become, duly qualified to do business, is, or will be, in
good standing and has obtained, or will obtain, all necessary licenses, permits,
charters, registrations and approvals (together, “approvals”) necessary for the
conduct of its business as currently conducted and as described in the Offering
Document and the performance of its obligations under the Transaction Documents
to which it is a party in each jurisdiction in which the failure to be so
qualified or to obtain such approvals would render any Transaction Document to
which it is a party unenforceable in any respect or would have a material
adverse effect upon the Transaction.

(b)   Power and Authority. The Issuer has all necessary power and authority to
conduct its business as currently conducted and as described in the Offering
Document, to execute, deliver and perform its obligations under the Transaction
Documents to which it is a party and to consummate the Transaction.

(c)   Due Authorization. The execution, delivery and performance by the Issuer
of the Transaction Documents to which it is a party by the Issuer have been duly
authorized by all necessary action and do not require any additional approvals
or consents of, or other action by or any notice to or filing with, any Person,
including, without limitation, any governmental entity or any of the beneficial
owners of the Issuer, which have not previously been obtained or given by the
Issuer.

(d)   Noncontravention. The execution and delivery by the Issuer of the
Transaction Documents to which it is a party, the consummation of the
Transaction and the satisfaction of the terms and conditions of the Transaction
Documents to which it is a party do not and will not:

(i)           conflict with or result in any breach or violation of any
provision of the applicable organizational documents of the Issuer or any law,
rule, regulation, order, writ, judgment, injunction, decree, determination or
award currently in effect having applicability to the Issuer or any of its
material properties, including regulations issued by any administrative agency
or other governmental authority having supervisory powers over the Issuer, which
conflict, breach or violation reasonably could result in a Material Adverse
Change;

(ii)          constitute a default by the Issuer under, result in the
acceleration of any obligation under, or breach any provision of any loan
agreement, mortgage, indenture or other agreement or instrument to which the
Issuer is a party or by which any of its properties is or may be bound or
affected, which default, acceleration or breach reasonably could result in a
Material Adverse Change; or

 

 

 

9

 


--------------------------------------------------------------------------------



 

 

(iii)        result in or require the creation of any lien upon or in respect of
any assets of the Issuer, which lien reasonably could result in a Material
Adverse Change, other than any lien created by the Transaction Documents.

(e)   Legal Proceedings. There is no action, proceeding or investigation by or
before any court, governmental or administrative agency or arbitrator against or
affecting the Issuer, any properties or rights of the Issuer or any of the
Mortgage Loans pending or, to the Issuer’s knowledge after reasonable inquiry,
threatened, which, in any case, if decided adversely to the Issuer could
reasonably be expected to result in a Material Adverse Change with respect to
the Issuer.

(f)    Valid and Binding Obligations. The Transaction Documents (other than the
Securities) to which it is a party, when executed and delivered by the Issuer,
will constitute the legal, valid and binding obligations of the Issuer,
enforceable in accordance with their respective terms, except as such
enforceability may be limited by bankruptcy, insolvency, reorganization,
moratorium or other similar laws affecting creditors’ rights generally and
general equitable principles and public policy considerations as to rights of
indemnification for violations of federal securities laws. The Notes, when
executed, authenticated and delivered in accordance with the Indenture, will be
validly issued and outstanding and entitled to the benefits of the Indenture,
and the Certificates, when executed, authenticated and delivered in accordance
with the Trust Agreement, will be validly issued and outstanding and entitled to
the benefits of the Trust Agreement.

(g)   Compliance With Law, Etc. No practice, procedure or policy employed, or
proposed to be employed, by the Issuer in the conduct of its business violates
any law, regulation, judgment, agreement, order or decree applicable to the
Issuer that, if enforced, could result in a Material Adverse Change with respect
to the Issuer.

(h)   Taxes. The Issuer has filed prior to the date hereof all federal and state
tax returns that are required to be filed and has paid all taxes, including any
assessments received by it that are not being contested in good faith, to the
extent that such taxes have become due. Any taxes, fees and other governmental
charges payable by the Issuer in connection with the Transaction, the execution
and delivery of the Transaction Documents to which it is a party and the
issuance of the Securities have been paid or shall have been paid at or prior to
the Closing Date if such taxes, fees or other governmental charges were due on
or prior to the Closing Date.

(i)    Accuracy of Information. Neither the Transaction Documents to which it is
a party nor other material information relating to the Mortgage Loans, the
operations of the Issuer or the financial condition of the Issuer (collectively,
the “Issuer Documents”), as amended, supplemented or superseded, furnished to
the Insurer by the Issuer in writing or in electronic form by the Issuer
contains any statement of a material fact by the Issuer which was untrue or
misleading in any material respect when made. The Issuer has no knowledge of any
circumstances that could reasonably be expected to cause a Material Adverse
Change with respect to the Issuer. Since the furnishing of the Issuer Documents,
there has been no change nor any development or event involving a prospective
change

 

 

10

 


--------------------------------------------------------------------------------



 

known to Issuer that would render any of the Issuer Documents untrue or
misleading in any material respect as of the Closing Date.

(j)    Compliance With Securities Laws. The Offering Document did not, as of the
Closing Date, contain any untrue statement of a material fact or omit to state a
material fact necessary to make the statements made therein, in light of the
circumstances under which they were made, not misleading; provided, however,
that no representation is made with respect to the IndyMac Information, the
Depositor Information, the Underwriter Information or the Insurer Information.
The offer and the sale of the Notes has not been and will not be in violation of
the Securities Act or any other federal or state securities laws. Based upon the
advice of legal counsel, the Trust Agreement is not required to be qualified
under the Trust Indenture Act and the Trust is not required to be registered as
an “investment company” under the Investment Company Act. The Issuer will
satisfy in all material respects any of the information reporting requirements
of the Securities Exchange Act arising out of the Transaction to which it is
subject.

(k)   Transaction Documents. Each of the representations and warranties of the
Issuer contained in the Transaction Documents to which it is a party is true and
correct in all material respects as of the date reflected therein, and the
Issuer hereby makes each such representation and warranty to, and for the
benefit of, the Insurer as if the same were set forth in full herein.

(l)    Solvency; Fraudulent Conveyance. The Issuer is solvent and will not be
rendered insolvent by the Transaction and, after giving effect to the
Transaction, the Issuer will not be left with an unreasonably small amount of
capital with which to engage in the ordinary course of its business, and the
Issuer does not intend to incur, or believe that it has incurred, debts beyond
its ability to pay as they mature. The Issuer does not contemplate the
commencement of insolvency, bankruptcy, liquidation or consolidation proceedings
or the appointment of a receiver, liquidator, conservator, trustee or similar
official in respect of the Issuer or any of its assets. The amount of
consideration being received by the Depositor upon the sale of the Securities
constitutes reasonably equivalent value and fair consideration for the ownership
and/or debt interest evidenced by the Securities. The Issuer is not selling the
Securities, as provided in the Transaction Documents, with any intent to hinder,
delay or defraud any of the Issuer’s creditors.

(m) Principal Place of Business. The principal place of business of the Issuer
is located in Wilmington, Delaware, and the Issuer is a statutory trust
organized under the laws of the State of Delaware. “IndyMac Home Equity Mortgage
Loan Asset-Backed Trust, Series 2006 H4” is the correct legal name of the Issuer
indicated on the public records of the Issuer’s jurisdiction which shows the
Issuer to be organized.

Section 2.03. Representations and Warranties of the Depositor. The Depositor
represents and warrants as of the Closing Date as follows:

(a)   Due Organization and Qualification. The Depositor is a corporation, duly
organized, validly existing and in good standing under the laws of Delaware. The
Depositor is, or will become, duly qualified to do business, is, or will be, in
good

 

 

11

 


--------------------------------------------------------------------------------



 

standing and has obtained, or will obtain, all necessary licenses, permits,
charters, registrations and approvals (together, “approvals”) necessary for the
conduct of its business as currently conducted and as described in the Offering
Document and the performance of its obligations under the Transaction Documents
to which it is a party in each jurisdiction in which the failure to be so
qualified or to obtain such approvals would render any Transaction Document to
which it is a party unenforceable in any respect or would have a material
adverse effect upon the Transaction, the Owners or the Insurer.

(b)   Power and Authority. The Depositor has all necessary corporate power and
authority to conduct its business as currently conducted and as described in the
Offering Document, to execute, deliver and perform its obligations under the
Transaction Documents to which it is a party and to consummate the Transaction.

(c)   Due Authorization. The execution, delivery and performance of its
obligations under the Transaction Documents to which it is a party by the
Depositor have been duly authorized by all necessary corporate action and do not
require any additional approvals or consents of, or other action by or any
notice to or filing with, any Person, including, without limitation, any
governmental entity or any of the stockholders of the Depositor, which have not
previously been obtained or given by the Depositor.

(d)   Noncontravention. The execution and delivery by the Depositor of the
Transaction Documents to which it is a party, the consummation of the
Transaction and the satisfaction of the terms and conditions of the Transaction
Documents to which it is a party do not and will not:

(i)           conflict with or result in any breach or violation of any
provision of the applicable organizational documents of the Depositor or any
law, rule, regulation, order, writ, judgment, injunction, decree, determination
or award currently in effect having applicability to the Depositor or any of its
material properties, including regulations issued by any administrative agency
or other governmental authority having supervisory powers over the Depositor,
which conflict, breach, or violation reasonably could result in a Material
Adverse Change;

(ii)          constitute a default by the Depositor under, result in the
acceleration of any obligation under, or breach any provision of any loan
agreement, mortgage, indenture or other agreement or instrument to which the
Depositor is a party or by which any of its properties is or may be bound or
affected, which default, acceleration or breach might reasonably result in a
Material Adverse Change; or

(iii)        result in or require the creation of any lien upon or in respect of
any assets of the Depositor, except as contemplated by the Transaction
Documents, which lien might reasonably result in a Material Adverse Change.

(e)   Legal Proceedings. There is no action, proceeding or investigation by or
before any court, governmental or administrative agency or arbitrator against or
affecting

 

 

12

 


--------------------------------------------------------------------------------



 

the Depositor or any of its subsidiaries, any properties or rights of the
Depositor or any of its subsidiaries or any of the Mortgage Loans pending or, to
the Depositor’s knowledge after reasonable inquiry, threatened, which, in any
case, if decided adversely to the Depositor or any such subsidiary could
reasonably be expected to result in a Material Adverse Change with respect to
the Depositor.

(f)    Valid and Binding Obligations. The Transaction Documents (other than the
Securities) to which it is a party, when executed and delivered by the
Depositor, will constitute the legal, valid and binding obligations of the
Depositor, enforceable in accordance with their respective terms, except as such
enforceability may be limited by bankruptcy, insolvency, reorganization,
moratorium or other similar laws affecting creditors’ rights generally and
general equitable principles and public policy considerations as to rights of
indemnification for violations of federal securities laws.

(g)   Compliance With Law, Etc. No practice, procedure or policy employed, or
proposed to be employed, by the Depositor in the conduct of its business
violates any law, regulation, judgment, agreement, order or decree applicable to
the Depositor that, if enforced, could result in a Material Adverse Change with
respect to the Depositor.

(h)   Taxes. The Depositor has filed prior to the date hereof all federal and
state tax returns that are required to be filed and has paid all taxes,
including any assessments received by it that are not being contested in good
faith, to the extent that such taxes have become due. Any taxes, fees and other
governmental charges payable by the Depositor in connection with the
Transaction, the execution and delivery of the Transaction Documents to which it
is a party and the issuance of the Securities have been paid or shall have been
paid at or prior to the Closing Date if such taxes, fees or other governmental
charges were due on or prior to the Closing Date.

(i)    Accuracy of Information. Neither the material information supplied by the
Depositor contained in the Transaction Documents to which it is a party nor
other material information relating to the Initial Mortgage Loans supplied by
the Depositor, the operations of the Depositor or the financial condition of the
Depositor (collectively, the “Depositor Documents”), as amended, supplemented or
superseded, furnished to the Insurer by the Depositor in writing or in
electronic form by the Depositor contains any statement of a material fact by
the Depositor which was untrue or misleading in any material respect when made.
The Depositor has no knowledge of any circumstances that could reasonably be
expected to cause a Material Adverse Change with respect to the Depositor. Since
the furnishing of the Depositor Documents, there has been no change nor any
development or event involving a prospective change known to the Depositor that
would render any of the Depositor Documents untrue or misleading in any material
respect as of the Closing Date.

(j)    Reserved.

(k)    Transaction Documents. Each of the representations and warranties of the
Depositor contained in the Transaction Documents to which it is a party is true
and correct in all material respects as of the date reflected therein, and the
Depositor hereby

 

 

13

 


--------------------------------------------------------------------------------



 

makes each such representation and warranty to, and for the benefit of, the
Insurer as if the same were set forth in full herein.

(l)    Solvency; Fraudulent Conveyance. The Depositor is solvent and will not be
rendered insolvent by the Transaction and, after giving effect to the
Transaction, the Depositor will not be left with an unreasonably small amount of
capital with which to engage in the ordinary course of its business, and the
Depositor does not intend to incur, or believe that it has incurred, debts
beyond its ability to pay as they mature. The Depositor does not contemplate the
commencement of insolvency, bankruptcy, liquidation or consolidation proceedings
or the appointment of a receiver, liquidator, conservator, trustee or similar
official in respect of the Depositor or any of its assets. The Depositor is not
transferring the Initial Mortgage Loans to the Trust nor, to the best of the
Depositor’s knowledge, is the Trust selling the Securities, as provided in the
Transaction Documents, with any intent to hinder, delay or defraud any of the
Depositor’s creditors.

(m) Principal Place of Business. The principal place of business of the
Depositor is located in Pasadena, California, and the Depositor is a corporation
organized under the laws of the State of Delaware. “IndyMac ABS, Inc.” is the
correct legal name of the Depositor indicated on the public records of the
Depositor’s jurisdiction which shows the Depositor to be organized.

Section 2.04. Affirmative Covenants of IndyMac. IndyMac hereby agrees that
during the Term of the Insurance Agreement, unless the Insurer shall otherwise
expressly consent in writing:

(a)   Compliance With Agreements and Applicable Laws. IndyMac shall comply in
all material respects with the terms and conditions of and perform its
obligations under the Transaction Documents to which it is a party in all cases
in which the failure to so comply or perform would result in a default
thereunder and shall comply with all requirements of any law, rule or regulation
applicable to it in all circumstances where non-compliance reasonably could
result in a Material Adverse Change. IndyMac will not at any time in the future
deny that the Transaction Documents to which it is a party constitute the legal,
valid and binding obligations of IndyMac.

(b)   Corporate Existence. IndyMac and its successors and permitted assigns,
shall maintain its corporate existence and shall at all times continue to be
duly organized under the laws of its jurisdiction of incorporation and duly
qualified and duly authorized (as described in Section 2.01(a), (b) and (c)
hereof) and shall conduct its business in accordance with the terms of its
applicable organizational documents.

(c)   Financial Statements; Accountants’ Reports; Other Information. IndyMac
shall keep or cause to be kept in reasonable detail books and records of account
of its assets and business relating to the Transaction, and shall, as
applicable, clearly reflect therein the sale of the Mortgage Loans to the
Depositor, the transfer of the Mortgage Loans by the Depositor to the Trust and
the sale of the Certificates, respectively, as a sale of the Mortgage Loans by
IndyMac to the Depositor, a sale of the Mortgage Loans by the Depositor to the
Trust and a sale of the equity interest in the Trust to the holders of the

 

 

14

 


--------------------------------------------------------------------------------



 

Certificates. IndyMac shall furnish or cause to be furnished to the Insurer
either by delivery or by publication on IndyMac’s public web site:

(i)           Annual Financial Statements. As soon as available, and in any
event within 105 days after the close of each fiscal year of IndyMac, IndyMac
Bancorp’s statement of operations, equity and cash flows for such fiscal year,
all in reasonable detail and stating in comparative form the respective figures
for the corresponding date and period in the preceding fiscal year, prepared in
accordance with generally accepted accounting principles consistently applied
and accompanied by the audit opinion of IndyMac’s independent accountants (which
shall be a nationally recognized independent public accounting firm or otherwise
acceptable to the Insurer) and by the certificate specified in Section 2.04(d)
hereof.

(ii)          Quarterly Financial Statements. Within 60 days after the end of
each of the first three fiscal quarters in each of its fiscal years, the
unaudited consolidated statement of operations, equity and cash flows for the
portion of the fiscal year then ended, all in reasonable detail and stating in
comparative form the respective figures for the corresponding date and period in
the preceding fiscal year, prepared in accordance with generally accepted
accounting principles consistently applied (subject to normal year-end
adjustments), and each delivery of quarterly financial statements shall be
accompanied by a certificate of one (or more) corporate officers stating that
the quarterly financial statements are correct in all material respects and
present fairly the financial condition and results of operations of IndyMac
Bancorp and its subsidiaries as of the dates and for the periods indicated, in
accordance with generally accepted accounting principles, consistently applied
(subject to normal year-end adjustments).

(iii)        Initial and Continuing Reports. On or before the Closing Date,
IndyMac will provide the Insurer an electronic copy of the Mortgage Loan
Schedule to be delivered to the Indenture Trustee on the Closing Date, setting
forth, as to each Mortgage Loan, the information required under the definition
of “Mortgage Loan Schedule” in Exhibit A to the Indenture.

(iv)         Certain Information. Upon the reasonable request of the Insurer,
IndyMac shall promptly provide copies of any requested proxy statements,
financial statements, reports and registration statements which IndyMac files
with, or delivers to, the Commission or any national securities exchange.

 

 

 

15

 


--------------------------------------------------------------------------------



 

 

(v)          Other Information. (A) Promptly upon receipt thereof, IndyMac shall
provide copies of all schedules, financial statements or other similar reports
delivered to or by IndyMac pursuant to the terms of any of the Transaction
Documents, including all reports provided to either the Indenture Trustee, any
Noteholder or holder of a Certificate pursuant to the Indenture or the Sale and
Servicing Agreement, (B) promptly upon request, such other data as the Insurer
may reasonably request and (C) all information required to be furnished to the
Owner Trustee, the Indenture Trustee, the Noteholders or the holders of the
Certificates simultaneously with the furnishing thereof to the Owner Trustee,
the Indenture Trustee, the Noteholders or the holders of the Certificates, as
the case may be.

(d)   Compliance Certificate. IndyMac (in its capacity as Servicer) shall
deliver to the Insurer, concurrently with the delivery or publication of the
financial statements required pursuant to Section 2.04(c)(i) hereof, one or more
certificates signed by an officer of IndyMac authorized to execute such
certificates on behalf of IndyMac stating that:

(i)           a review of IndyMac’s performance under the Transaction Documents
to which it is a party during such period has been made under such officer’s
supervision;

(ii)          to the best of such officer’s knowledge following reasonable
inquiry, no Default or Event of Default has occurred or, if a Default or Event
of Default has occurred, specifying the nature thereof and, if IndyMac has a
right to cure pursuant to Section 7.01 of the Sale and Servicing Agreement,
stating in reasonable detail (including, if applicable, any supporting
calculations) the steps, if any, being taken by IndyMac to cure such Default or
Event of Default or to otherwise comply with the terms of the agreement to which
such Default or Event of Default relates;

(iii)        the attached financial statements submitted in accordance with
Section 2.04(c)(i) hereof, as the case may be, are complete and correct in all
material respects and present fairly the financial condition and results of
operations of IndyMac as of the dates and for the periods indicated, in
accordance with generally accepted accounting principles consistently applied;
and

(iv)         IndyMac, as Servicer, has in full force and effect a fidelity bond
(or direct surety bond) and an errors and omissions insurance policy in
accordance with the terms and requirements of Section 3.06 of the Sale and
Servicing Agreement.

So long as IndyMac shall continue to act as Servicer, the annual Officer’s
Certificate prepared by IndyMac as Servicer pursuant to Section 3.10 of the Sale
and Servicing Agreement shall be deemed to satisfy IndyMac’s obligations as
imposed by this Section 2.04(d).

 

 

 

16

 


--------------------------------------------------------------------------------



 

 

(e)   Access to Records; Discussions With Officers and Accountants. On an annual
basis, or upon the occurrence of a Material Adverse Change, IndyMac shall, upon
the reasonable request of the Insurer, permit the Insurer or its authorized
agents:

(i)           to inspect the books and records of IndyMac as they may relate to
the Securities, the obligations of IndyMac under the Transaction Documents to
which it is a party, and the Transaction;

(ii)          to discuss the affairs, finances and accounts of IndyMac with the
responsible financial officer of IndyMac; and

(iii)        if the Insurer reasonably believes that a Material Adverse Change
may have occurred and with IndyMac’s consent, which consent shall not be
unreasonably withheld or delayed, to discuss the affairs, finances and accounts
of IndyMac with IndyMac’s independent accountants, provided that an officer of
IndyMac shall have the right to be present during such discussions.

Such inspections and discussions shall be conducted during normal business hours
and shall not unreasonably disrupt the business of IndyMac. The books and
records of IndyMac shall be maintained at the address of IndyMac designated
herein for receipt of notices, unless IndyMac shall otherwise advise the parties
hereto in writing.

(f)    Notice of Material Events. IndyMac shall be obligated (which obligation
shall be satisfied if performed by IndyMac or the Issuer) promptly to inform the
Insurer in writing of the occurrence of any of the following to the extent any
of the following relate to it:

(i)           the submission of any claim or the initiation or threat of any
legal process, litigation or administrative or judicial investigation in any
federal, state or local court or before any arbitration board or rule making or
disciplinary proceeding by or against IndyMac that (A) would be required to be
disclosed to the Commission or to IndyMac’s shareholders or (B) could result in
a Material Adverse Change with respect to IndyMac, or the promulgation of any
proceeding or any proposed or final rule which would likely result in a Material
Adverse Change with respect to IndyMac or any of its subsidiaries;

(ii)          any change in the location of IndyMac’s principal office or the
principal office of any of its subsidiaries, IndyMac’s jurisdiction of
organization, legal name as indicated on the public records of IndyMac’s
jurisdiction of organization which shows IndyMac to be organized, or any change
in the location of IndyMac’s books and records;

(iii)        the occurrence of any Default or Event of Default or of any
Material Adverse Change in respect of IndyMac;

(iv)         the commencement of any proceedings by or against IndyMac under any
applicable bankruptcy, reorganization, liquidation, rehabilitation, insolvency
or other similar law now or hereafter in effect or of any proceeding in

 

 

17

 


--------------------------------------------------------------------------------



 

which a receiver, liquidator, conservator, trustee or similar official shall
have been, or may be, appointed or requested for IndyMac or any of its assets;
or

(v)          the receipt of notice that (A) IndyMac is being placed under
regulatory supervision, (B) any license, permit, charter, registration or
approval necessary for the conduct of IndyMac’s business is to be, or may be,
suspended or revoked and such prospective or potential suspension or revocation
may reasonably be expected to result in a Material Adverse Change with respect
to IndyMac, or (C) IndyMac is to cease and desist any practice, procedure or
policy employed by IndyMac in the conduct of its business, and such cessation
may reasonably be expected to result in a Material Adverse Change with respect
to IndyMac.

(g)   Financing Statements and Further Assurances. IndyMac will cause to be
filed all necessary financing statements or other instruments, and any
amendments or continuation statements relating thereto, necessary to be kept and
filed in such manner and in such places as may be required by law to preserve
and protect fully the interest of the Indenture Trustee in the Trust Estate.
IndyMac shall, upon the reasonable request of the Insurer, from time to time,
execute, acknowledge and deliver, or cause to be executed, acknowledged and
delivered, within 10 days of such request, such amendments hereto and such
further instruments and take such further action as may be reasonably necessary
to effectuate the intention, performance and provisions of the Transaction
Documents to which it is a party. In addition, IndyMac agrees to cooperate with
S&P and Moody’s in connection with any review of the Transaction that may be
undertaken by S&P and Moody’s after the date hereof and to provide all
information reasonably requested by S&P and Moody’s.

(h)   Maintenance of Licenses. IndyMac, and any successors thereof, shall
maintain or cause to be maintained all licenses, permits, charters and
registrations the loss or suspension of which could result in a Material Adverse
Change.

(i)    Disclosure Document. Any Offering Document delivered with respect to the
Notes shall clearly disclose that the Policy is not covered by the
property/casualty insurance security fund specified in Article 76 of the New
York Insurance Law.

(j)    Servicing of Mortgage Loans. All Mortgage Loans will be serviced in all
material respects in compliance with the Sale and Servicing Agreement and the
Indenture and IndyMac, as Servicer, agrees that the Sale and Servicing Agreement
shall provide that IndyMac’s obligations under this Insurance Agreement shall be
binding on any successor servicers thereunder but only to the extent of
IndyMac’s obligations as Servicer under the Sale and Servicing Agreement and
from the effective time of any such succession.

(k)   Closing Documents. IndyMac shall provide or cause to be provided to the
Insurer an executed original copy of each document executed in connection with
the Transaction within 60 days after the Closing Date.

 

 

 

18

 


--------------------------------------------------------------------------------



 

 

(l)    Corporate Formalities. IndyMac shall observe all corporate formalities
necessary to preserve its existence under the laws of the United States,
including, if and to the extent required by such laws, (i) the obligation to
hold annual meetings and (ii) the obligation to prepare and file annual income,
franchise and other tax returns.

(m) Due Diligence. The Insurer shall have the right, subject to the Insurer’s
confidentiality obligations hereunder set forth in Section 2.12(g), so long as
any of the Notes remain outstanding, to conduct an ongoing review of IndyMac’s
practices as Servicer through reviews of the Mortgage Loans, reappraisals of
Mortgaged Properties and reviews of servicing practices. Such ongoing due
diligence shall be conducted at the expense of the Insurer and shall be
conducted in a reasonable manner convenient to both IndyMac and the Insurer.

Section 2.05. RESERVED

Section 2.06. Affirmative Covenants of the Depositor. The Depositor hereby
agrees that during the Term of this Insurance Agreement, unless the Insurer
shall otherwise expressly consent in writing:

(a)   Compliance With Agreements and Applicable Laws. The Depositor shall comply
in all material respects with the terms and conditions of and perform its
obligations under the Transaction Documents to which it is a party in all cases
in which the failure to so comply or perform would result in a default
thereunder and shall comply with all requirements of any law, rule or regulation
applicable to it in all circumstances where non-compliance reasonably could
result in a Material Adverse Change. The Depositor will not at any time in the
future deny that the Transaction Documents to which it is a party constitute the
legal, valid and binding obligations of the Depositor.

(b)   Corporate Existence. The Depositor and its successors and permitted
assigns shall maintain its corporate existence and shall at all times continue
to be duly organized under the laws of the jurisdiction of incorporation and
duly qualified and duly authorized (as described in Section 2.03(a), (b) and (c)
hereof) and shall conduct its business in accordance with the terms of its
applicable organizational documents.

(c)   Books and Records; Other Information. The Depositor shall keep or cause to
be kept in reasonable detail books and records of account of its assets and
business relating to the Transaction, and shall, as applicable, clearly reflect
therein the sale of the Mortgage Loans to the Depositor, the transfer of the
Mortgage Loans to the Trust and the sale of the Certificates, respectively, as a
sale of the Mortgage Loans by IndyMac to the Depositor, a sale of the Mortgage
Loans by the Depositor to the Trust and a sale of the beneficial interests in
the Trust to the holders of the Certificates. The Depositor shall furnish or
cause to be furnished to the Insurer: (i) promptly upon receipt thereof, copies
of all schedules, financial statements or other similar reports delivered to or
by the Depositor pursuant to the terms of any of the Transaction Documents,
including all reports to be provided either to the Indenture Trustee, the Owner
Trustee or any Noteholder or holder of the Certificates pursuant to any of the
Transaction Documents to which it is a party, (ii) promptly upon request, such
other data relating to the Transaction

 

 

19

 


--------------------------------------------------------------------------------



 

as the Insurer may reasonably request and (iii) all information required to be
furnished by the Depositor to the Owner Trustee, the Indenture Trustee, the
Noteholders or the holders of the Certificates, as the case may be.

(d)   Securities Exchange Act Filings. If the Depositor shall prepare and file
with the Commission any reports required to be filed under the Securities
Exchange Act with respect to the Notes, upon the request of the Insurer, the
Depositor shall deliver or cause to be delivered to the Insurer copies of any
such filings.

(e)   Access To Records; Discussions with Officers and Accountants. On an annual
basis, or upon the occurrence of a Material Adverse Change, the Depositor shall,
upon the reasonable request of the Insurer, permit the Insurer or its authorized
agents:

(i)           to inspect the books and records of the Depositor as they may
relate to the Securities, the obligations of the Depositor under the Transaction
Documents to which it is a party, and the Transaction;

(ii)          to discuss the affairs, finances and accounts of the Depositor
with the Chief Operating Officer and the Chief Financial Officer of the
Depositor; and

(iii)        if the Insurer reasonably believes that a Material Adverse Change
may have occurred and with the Depositor’s consent, which consent shall not be
unreasonably withheld or delayed, to discuss the affairs, finances and accounts
of the Depositor with the Depositor’s independent accountants, provided that an
officer of the Depositor shall have the right to be present during such
discussions.

Such inspections and discussions shall be conducted during normal business hours
and shall not unreasonably disrupt the business of the Depositor. The books and
records of the Depositor with respect to the Transaction shall be maintained at
the address of the Depositor designated herein for receipt of notices, unless
the Depositor shall otherwise advise the parties hereto in writing.

(f)    Notice of Material Events. The Depositor shall be obligated promptly to
inform the Insurer in writing of the occurrence of any of the following to the
extent any of the following relate to it:

(i)           the submission of any claim or the initiation or threat of any
legal process, litigation or administrative or judicial investigation in any
federal, state or local court or before any arbitration board or rule making or
disciplinary proceeding by or against the Depositor that that (A) would be
required to be disclosed to the Commission or to the Depositor’s shareholders or
(B) could result in a Material Adverse Change with respect to the Depositor, or
the promulgation of any proceeding or any proposed or final rule which would
likely result in a Material Adverse Change with respect to the Depositor or any
of its subsidiaries;

(ii)          any change in the location of the Depositor’s principal office or
the principal office of any of its subsidiaries, the Depositor’s jurisdiction of
organization, legal name as indicated on the public records of the Depositor’s

 

 

20

 


--------------------------------------------------------------------------------



 

jurisdiction of organization which shows the Depositor to be organized, or any
change in the location of the Depositor’s books and records;

(iii)        the occurrence of any Default or Event of Default or of any
Material Adverse Change in respect of the Depositor;

(iv)         the commencement of any proceedings by or against the Depositor
under any applicable bankruptcy, reorganization, liquidation, rehabilitation,
insolvency or other similar law now or hereafter in effect or of any proceeding
in which a receiver, liquidator, conservator, trustee or similar official shall
have been, or may be, appointed or requested for the Depositor or any of its
assets; or

(v)          the receipt of notice that (A) the Depositor is being placed under
regulatory supervision, (B) any license, permit, charter, registration or
approval necessary for the conduct of the Depositor’s business is to be, or may
be, suspended or revoked, or (C) the Depositor is to cease and desist any
practice, procedure or policy employed by the Depositor in the conduct of its
business, and such suspension, revocation or cessation may reasonably be
expected to result in a Material Adverse Change with respect to the Depositor.

(g)   Further Assurances. The Depositor shall, upon the reasonable request of
the Insurer, from time to time, execute, acknowledge and deliver, or cause to be
executed, acknowledged and delivered, within 30 days of such request, such
amendments hereto and such further instruments and take such further action as
may be reasonably necessary to effectuate the intention, performance and
provisions of the Transaction Documents to which it is a party. In addition, the
Depositor agrees to cooperate with S&P and Moody’s in connection with any review
of the Transaction that may be undertaken by S&P and Moody’s after the date
hereof and to provide all information reasonably requested by S&P and Moody’s.

(h)   Maintenance of Licenses. The Depositor and any successors thereof, shall
maintain or cause to be maintained all licenses, permits, charters and
registrations the loss or suspension of which could result in a Material Adverse
Change.

(i)    Corporate Formalities. The Depositor shall observe all corporate
formalities necessary to preserve its existence under the laws of the State of
its incorporation, including, if and to the extent required by such laws (i) the
obligation to hold annual meetings of its shareholders or its board of directors
and (ii) the obligation to prepare and file annual income, franchise and other
tax returns.

Section 2.07. Negative Covenants of IndyMac. IndyMac hereby agrees that during
the Term of the Insurance Agreement, unless the Insurer shall otherwise
expressly consent in writing:

(a)   Impairment of Rights. IndyMac shall take any action, or fail to take any
action, if such action or failure to take action may result in a Material
Adverse Change with respect to IndyMac, or may interfere in any material respect
with the enforcement of any rights of the Insurer under or with respect to any
of the Transaction Documents.

 

 

21

 


--------------------------------------------------------------------------------



 

IndyMac shall give the Insurer written notice of any such action or, to the best
of the knowledge of IndyMac, any such failure to act on the earlier of (i) the
date upon which any publicly available filing or release is made with respect to
such action or failure to act and (ii) promptly prior to the date of
consummation of such action or failure to act. IndyMac shall furnish to the
Insurer all information reasonably requested by the Insurer that is reasonably
necessary to determine compliance with this Section 2.07(a).

(b)   Waiver, Amendments, Etc. IndyMac shall not modify, waive or amend, nor
consent to any modification, waiver or amendment of, any of the terms,
provisions or conditions of any of the Transaction Documents to which it is a
party (other than any amendment to the Offering Document required by law)
without the prior written consent of the Insurer thereto, which consent shall
not be unreasonably withheld, conditioned or delayed.

(c)   Limitation on Mergers, etc. IndyMac shall not consolidate with or merge
with or into any Person or transfer all or substantially all of its assets to
any Person or liquidate or dissolve except as provided in the Transaction
Documents or as permitted hereby. IndyMac shall furnish to the Insurer all
information requested by the Insurer that is reasonably necessary to determine
compliance with this Section 2.07(c).

(d)   Successors. IndyMac shall not terminate or designate, nor consent to the
termination or designation of, any successor Servicer, Paying Agent, Indenture
Trustee or Owner Trustee without the prior written approval of the Insurer,
which approval shall not be unreasonably withheld, conditioned or delayed.

Section 2.08. Negative Covenants of the Issuer. The Issuer hereby agrees that
during the Term of the Insurance Agreement, unless the Insurer shall otherwise
expressly consent in writing:

(a)   Impairment of Rights. The Issuer shall not take any action, or fail to
take any action, if such action or failure to take action may result in a
Material Adverse Change with respect to the Issuer, or may interfere in any
material respect with the enforcement of any rights of the Insurer under or with
respect to any of the Transaction Documents. The Issuer shall give the Insurer
written notice of any such action or, to the best of the knowledge of the
Issuer, any such failure to act on the earlier of: (i) the date upon which any
publicly available filing or release is made with respect to such action or
failure to act and (ii) promptly prior to the date of consummation of such
action or failure to act. The Issuer shall furnish to the Insurer all
information reasonably requested by the Insurer that is reasonably necessary to
determine compliance with this Section 2.08(a).

(b)   Waiver, Amendments, Etc. The Issuer shall not modify, waive or amend, nor
consent to any modification, waiver or amendment of, any of the terms,
provisions or conditions of any of the Transaction Documents to which it is a
party (other than any amendment to the Offering Document required by law)
without the prior written consent of the Insurer thereto, which consent shall
not be unreasonably withheld, conditioned or delayed.

 

 

 

22

 


--------------------------------------------------------------------------------



 

 

(c)   Limitations on Mergers, etc. The Issuer shall not consolidate with or
merge with or into any Person or transfer all or substantially all of its assets
to any Person or liquidate or dissolve except as provided in the Transaction
Documents or as permitted hereby. The Issuer shall furnish to the Insurer all
information required by the Insurer that is reasonably necessary to determine
compliance with this Section 2.08(c).

(d)   Successors. The Issuer shall not terminate or designate, nor consent to
the termination or designation of, any successor Servicer, Paying Agent,
Indenture Trustee or Owner Trustee without the prior written approval of the
Insurer, which approval shall not be unreasonably withheld, conditioned or
delayed.

IndyMac, in its capacity as Servicer, shall use commercially reasonable efforts
to cause the Issuer to observe the provisions of this Section 2.08.

Section 2.09. Negative Covenants of the Depositor. The Depositor hereby agrees
that during the Term of the Insurance Agreement, unless the Insurer shall
otherwise expressly consent in writing:

(a)   Impairment of Rights. The Depositor shall not take any action, or fail to
take any action, if such action or failure to take action may result in a
Material Adverse Change as described in clause (ii) of the definition of
Material Adverse Change with respect to the Depositor, or may interfere in any
material respect with the enforcement of any rights of the Insurer under or with
respect to any of the Transaction Documents. The Depositor shall give the
Insurer written notice of any such action or, to the best of the knowledge of
the Depositor, any such failure to act on the earlier of: (i) the date upon
which any publicly available filing or release is made with respect to such
action or failure to act and (ii) promptly prior to the date of consummation of
such action or failure to act. The Depositor shall furnish to the Insurer all
information reasonably requested by the Insurer that is reasonably necessary to
determine compliance with this Section 2.09(a).

(b)   Waiver, Amendments, Etc. The Depositor shall not modify, waive or amend,
nor consent to any modification, waiver or amendment of, any of the terms,
provisions or conditions of any of the Transaction Documents to which it is a
party (other than any amendment to the Offering Document required by law)
without the prior written consent of the Insurer thereto, which consent shall
not be unreasonably withheld, conditioned or delayed.

(c)   Limitation on Mergers, etc. The Depositor shall not consolidate with or
merge with or into any Person or transfer all or substantially all of its assets
to any Person or liquidate or dissolve except as provided in the Transaction
Documents or as permitted hereby. The Depositor shall furnish to the Insurer all
information requested by the Insurer that is reasonably necessary to determine
compliance with this Section 2.09(c).

(d)   Successors. The Depositor shall not terminate or designate, nor consent to
the termination or designation of, any successor Servicer, Paying Agent,
Indenture Trustee or

 

 

23

 


--------------------------------------------------------------------------------



 

Owner Trustee without the prior written approval of the Insurer, which approval
shall not be unreasonably withheld, conditioned or delayed.

Section 2.10. Representations and Warranties of IndyMac and the Depositor.

(a)   IndyMac and the Depositor represent and warrant, jointly and severally, as
of the Closing Date that the IndyMac Information in the Offering Document did
not, as of the Closing Date, contain any untrue statement of a material fact or
omit to state a material fact necessary to make the statements made therein, in
the light of the circumstances under which they were made, not misleading;
provided, however, that no representation is made with respect to the
Underwriter Information or the Insurer Information. IndyMac hereby agrees that
it will satisfy in all material respects any of the information reporting
requirements of the Securities Exchange Act arising out of the Transaction to
which it is subject.

(b)   IndyMac and the Depositor further represent and warrant, jointly and
severally, as of the Closing Date that the offer and sale of the Notes complies
or will comply in all material respects with all requirements of law, including
the registration requirements of applicable securities laws. Based upon the
legal advice of counsel, the Trust Agreement is not required to be qualified
under the Trust Indenture Act and the Trust is not required to be registered as
an “investment company” under the Investment Company Act. The Depositor will
satisfy in all material respects any of the information reporting requirements
of the Securities Exchange Act arising out of the Transaction to which it is
subject.

Section 2.11. Representations, Warranties and Covenants of the Indenture
Trustee. The Indenture Trustee represents and warrants to, as of the Closing
Date, and covenants with the other parties hereto as follows:

(a)   Due Organization and Qualification. The Indenture Trustee is a national
banking association duly organized, validly existing and in good standing under
the laws of its jurisdiction of incorporation. The Indenture Trustee is duly
qualified to do business, is in good standing and has obtained all licenses,
permits, charters, registrations and approvals (together, “approvals”) necessary
for the conduct of its business as currently conducted and as described in the
Offering Document and the performance of its obligations under the Transaction
Documents in each jurisdiction in which the failure to be so qualified or to
obtain such approvals would render any Transaction Document unenforceable in any
respect or would have a material adverse effect upon the Transaction, the Owners
or the Insurer.

(b)   Due Authorization. The execution, delivery and performance of the
Transaction Documents to which it is a party by the Indenture Trustee have been
duly authorized by all necessary corporate action and do not require any
additional approvals or consents of, or other action by or any notice to or
filing with, any Person, including, without limitation, any governmental entity
or the Indenture Trustee’s stockholders, which have not previously been obtained
or given by the Indenture Trustee.

 

 

 

24

 


--------------------------------------------------------------------------------



 

 

(c)   Due Execution. The Transaction Documents to which the Indenture Trustee is
a party have been duly executed and delivered by the Indenture Trustee.

Section 2.12. Representations, Warranties and Covenants of the Insurer. The
Insurer represents and warrants as of the Closing Date or such other date as
specified below, and, in the case of Section 2.12(h) below, covenants during the
term of this Insurance Agreement, to each of IndyMac and the Depositor as
follows:

 

(a)          Organization and Licensing. The Insurer is a duly incorporated and
existing New York stock insurance corporation licensed to do business in the
State of New York and is in good standing under the laws of such state.

 

(b)          Corporate Power. The Insurer has the corporate power and authority
to issue the Policy, execute and deliver this Insurance Agreement and perform
all of its obligations hereunder and thereunder.

 

(c)          Authorization; Approvals; No Conflicts. The issuance of the Policy
and the execution, delivery and performance of this Agreement have been duly
authorized by all necessary corporate proceedings and will not result in any
violation of (i) any law, regulation, rule or order applicable to the Insurer,
(ii) the Insurer's organizational documents or (iii) any material indenture,
contract or other agreement to which the Insurer is a party. No further
approvals or filings of any kind, including, without limitation, any further
approvals of or further filings with any governmental agency or other
governmental authority, or any approval of the Insurer's board of directors or
stockholders, are necessary for the Policy and this Insurance Agreement to
constitute the legal, valid and binding obligations of the Insurer.

(d)          Enforceability. The Policy, when issued, and this Insurance
Agreement will each constitute a legal, valid and binding obligation of the
Insurer, enforceable in accordance with its terms, subject to applicable laws
affecting the enforcement of creditors' rights generally.

(e)          Insurer Information. The information set forth in and incorporated
by reference in the Free Writing Prospectus and the Prospectus Supplement under
the caption “THE INSURER AND THE POLICY” (the “Insurer Information”) is limited
and does not purport to provide the scope of disclosure required to be included
in a prospectus for a registrant under the Securities Act of 1933, in connection
with the public offer and sale of securities of such registrant. Within such
limited scope of disclosure, as of the dates of the Free Writing Prospectus and
the Prospectus Supplement and as of the date hereof, the Insurer Information
does not contain any untrue statement of a material fact or omit to state a
material fact necessary to make the statements therein, in light of the
circumstances under which they were made, not misleading.

 

 

 

25

 


--------------------------------------------------------------------------------



 

 

(f)           No Litigation. There are no actions, suits, proceedings or
investigations pending or, to the best of the Insurer's knowledge, threatened
against it at law or in equity or before or by any court, governmental agency,
board or commission or any arbitrator which would cause a Material Adverse
Change.

 

(g)          Confidential Information. The Insurer agrees that it and its
shareholders, directors, agents, accountants and attorneys shall keep
confidential any information provided to the Insurer or accessed or reviewed by
it pursuant to or in connection with this Agreement or the issuance of the
Policy or otherwise related to the Transaction, including any matter of which it
becomes aware during the inspections conducted or discussions had pursuant to
Section 2.02(a)(v) (unless such information is readily available from public
sources) and including in particular any such information that constitutes
"customer information" within the meaning of 12 C.F.R. Part 30.1 (the
"Regulation"), which the Insurer shall keep confidential in accordance with the
Regulation, except as may be otherwise required by regulation, law or court
order or requested by appropriate governmental authorities or as necessary to
preserve its rights or security under or to enforce the Transaction Documents or
the Policy; provided, however, that the foregoing shall not limit the right of
the Insurer to make such information available to its regulators, securities
rating agencies, reinsurers, credit and liquidity providers, counsel and
accountants. If the Insurer is requested or required (by oral questions,
interrogatories, requests for information or documents subpoena, civil
investigative demand or similar process) to disclose information provided to the
Insurer pursuant to or in connection with this Agreement or the issuance of the
Policy or otherwise related to the Transaction, including any information of
which it becomes aware through such inspections or discussions, the Insurer will
promptly notify IndyMac or the Depositor of such request(s) so that IndyMac or
the Depositor may seek an appropriate protective order and/or waive the
Insurer's compliance with the provisions of this Insurance Agreement. If, in the
absence of a protective order or the receipt of a waiver hereunder, the Insurer
is, nonetheless, in the opinion of its counsel (which shall be delivered to
IndyMac and the Depositor), compelled to disclose such information to any
tribunal or else stand liable for contempt or suffer other censure or
significant penalty, the Insurer may disclose such information to such tribunal
that the Insurer is compelled to disclose; provided, however, that a copy of all
information disclosed is provided to the Sponsor, the Issuer and the Depositor
promptly upon such disclosure, so long as the Insurer is not prohibited from
providing notice to Sponsor, the Issuer, or the Depositor by such tribunal.

(h)          Compliance with Law, Etc. No practice, procedure or policy
employed, or proposed to be employed, by the Insurer in the conduct of its
business violates any law, regulation, judgment, agreement, order or decree
applicable to the Insurer that, if enforced, could result in a Material Adverse
Change with respect to the Insurer.

 

(i)           Consent to Incorporation of Insurer Financial Statements. As of
the date of the Prospectus Supplement and thereafter through the Incorporation
Termination Date, the Insurer agrees that all consolidated financial statements
of MBIA Insurance

 

 

26

 


--------------------------------------------------------------------------------



 

Corporation and its subsidiaries included in documents filed by its direct or
indirect parent with the SEC pursuant to Sections 13(a), 13(c), 14 or 15(d) of
the Securities Exchange Act, may be incorporated by reference into any Form 8-K,
Form 10-D or Form 10-K filed by the Depositor, solely to the extent required to
comply with the requirements of Item 1114(b)(2) of Regulation AB. It is
understood and agreed that, to the extent any consent letter of the Insurer's
accountants is required by the Depositor in connection with such filing in order
to comply with the requirements of Regulation AB the Insurer shall use
commercially reasonable efforts to obtain such consent letter on behalf of the
Depositor, provided that the fees and expenses payable in respect thereof shall
be paid by the Seller upon demand.

 

(j)           Eligibility for Incorporation by Reference. As of the date of the
Prospectus Supplement and thereafter through the Incorporation Termination Date,
the Insurer represents and warrants that MBIA Inc. is subject to the reporting
requirements of the Exchange Act and has filed all reports and other materials
required to be filed by it pursuant to Section 13(a) or 15(d) of the Exchange
Act during the 12 months preceding the date of the Prospectus Supplement (or
such shorter period as such party was required to file reports under the
Securities Exchange Act). If this representation is breached as of any date
after the date of the Free Writing Prospectus or Prospectus Supplement and prior
to the Incorporation Termination Date, the sole result of such breach shall be
that the Insurer shall be required to furnish its Insurer Financial Statements
thereafter pursuant to Section 2.12(k) below until the earlier of (i) the
Incorporation Termination Date and (ii) the date on which the representation and
warranty in this Section 2.12(j) shall be true again.

 

(k)          Furnishing of Insurer Financial Statements. If the reports filed by
the Insurer or its parent no longer include (or no longer properly incorporate
by reference) the Insurer Financial Statements, or if the representation in
Section 2.12(j) is no longer true, as soon as reasonably practicable after the
release of its unaudited financial statements for each of the March, June and
September fiscal quarters and the release of its audited financial statements
for any fiscal year, the Insurer shall furnish to the Depositor such unaudited
or audited financial statements, as appropriate for the related period meeting
the requirements of Item 1114(b)(2)(ii) of Regulation AB. Any Insurer Financial
Statements shall be delivered in electronic form via electronic mail to such
address that has been designated by the Depositor and provided in writing to the
Insurer. If applicable, the Insurer shall continue to furnish such quarterly and
annual financial statements as set forth above until the Incorporation
Termination Date.

 

(l)           Financial Information. As of the date of the Free Writing
Prospectus and the Prospectus Supplement and as of the Closing Date, in the case
of financial statements of the Insurer incorporated by reference into the
Prospectus Supplement on its date, and as of the date any subsequent financial
statements are incorporated by reference into the Prospectus Supplement or
furnished to the Depositor pursuant to Section 2.12(k) above, such financial
statements of the Insurer incorporated by reference in the Prospectus

 

 

27

 


--------------------------------------------------------------------------------



 

Supplement (collectively, the "Insurer Financial Statements"), (a) fairly
present in all material respects the financial condition of the Insurer as of
the dates referenced therein and for the periods covered by such statements in
accordance with generally accepted accounting principles in the United States
consistently applied, and, since the date of the last such financial statements
there has been no material change in such financial condition of the Insurer
which would materially and adversely affect its ability to perform its
obligations under the Policy and (b) comply with Item 1114(b)(2)(ii) of
Regulation AB.

 

(m)         Affiliations/Item 1119 Information. Upon receipt of an officer's
certificate of the Depositor on or prior to January 15 of each calendar year
that occurs prior to the Incorporation Termination Date, which officer's
certificate furnishes the Insurer with a list of the parties with whom
affiliations or relationships must be disclosed pursuant to Item 1119 of
Regulation AB, the Insurer shall provide to the Depositor, to the extent
actually known and material, a description of any affiliation or relationship
required to be disclosed under Item 1119 of Regulation AB between the Insurer
and any of the parties listed in Items 1119(a)(1)-(6) of Regulation AB that
develops following the date hereof, no later than fifteen calendar days prior to
the date the Depositor is required to file its Form 10-K disclosing such
affiliation; provided, however, that the Insurer shall have a minimum of fifteen
calendar days after receipt of such officer's certificate of the Depositor to
provide such information regarding affiliations and relationships .

 

(n)          Assurances to Provide Additional Information. Until the
Incorporation Termination Date, the Insurer agrees to comply with all reasonable
requests of the Depositor for the delivery of such additional information as may
be necessary for the Depositor to comply with Item 1114, so long as such
information is available to the Insurer and not otherwise available to the
Depositor.

 

(o)          No Affiliations. As of the date hereof, to the Insurer's actual
knowledge, the Insurer is not an affiliate (as defined in Rule 405 of the
Securities Act) of IndyMac Bank, F.S.B., IndyMac ABS, Inc., the Issuer, the
Indenture Trustee, each of the Underwriters, and Wilmington Trust Company
without regard to affiliations by common control with the Insurer.

 

Policy Exempt from Registration. The Policy is exempt from registration under
the Securities Act.

 

 

 

28

 


--------------------------------------------------------------------------------



 

 

ARTICLE III

 

THE POLICY; REIMBURSEMENT

Section 3.01. Issuance of the Policy. The Insurer agrees to issue the Policy on
the Closing Date subject to satisfaction of the conditions precedent set forth
below on or prior to the Closing Date:

(a)   Payment of Initial Premium and Expenses. The Insurer shall have been paid,
by IndyMac that portion of a nonrefundable Premium payable on the Closing Date,
and IndyMac shall agree to reimburse or pay directly other fees and expenses
identified in Section 3.02 hereof as payable.

(b)   Transaction Documents. The Insurer shall have received a fully executed
copy of the Premium Letter and a copy of each of the Transaction Documents, in
form and substance satisfactory to the Insurer, duly authorized, executed and
delivered by each party thereto.

(c)   Certified Documents and Resolutions. The Insurer shall have received (i) a
copy of the applicable organizational documents of IndyMac and the Depositor and
(ii) the certificate of the Secretary or Assistant Secretary of IndyMac and the
Depositor dated the Closing Date stating that attached thereto is a true,
complete and correct copy of resolutions duly adopted by the Board of Directors
or other governing body, as applicable, of IndyMac and the Depositor authorizing
the sale of the Mortgage Loans, the issuance of the Securities and the
execution, delivery and performance by IndyMac, and the Depositor, respectively,
of the Transaction Documents to which it is a party and the consummation of the
Transaction and that such applicable organizational documents and resolutions
are in full force and effect without amendment or modification on the Closing
Date.

(d)   Incumbency Certificate. The Insurer shall have received a certificate of
the Secretary or an Assistant Secretary of each of IndyMac and the Depositor
certifying the names and signatures of the officers of IndyMac and the Depositor
authorized to execute and deliver the Transaction Documents to which it is a
party and that shareholder or beneficial owner consent to the execution and
delivery of such documents is not necessary or has been obtained.

(e)   Representations and Warranties; Certificate. The representations and
warranties of IndyMac, the Issuer and the Depositor set forth or incorporated by
reference in this Insurance Agreement shall be true and correct on and as of the
Closing Date as if made on the Closing Date.

(f)    Opinions of Counsel. The Insurer shall have received all the opinions of
counsel addressed to Moody’s, S&P, the Indenture Trustee, the Owner Trustee,
IndyMac, the Issuer, the Depositor and the Underwriter, in respect of IndyMac,
the Issuer and the Depositor or any other parties to the Transaction Documents
and the Transaction dated the Closing Date in form and substance reasonably
satisfactory to the Insurer and its

 

 

29

 


--------------------------------------------------------------------------------



 

counsel, addressed to the Insurer and addressing such matters as the Insurer may
reasonably request, and the counsel providing each such opinion shall have been
instructed by its client to deliver such opinion to the addressees thereof.

(g)   Approvals, Etc. The Insurer shall have received true and correct copies of
all approvals, licenses and consents, if any, including, without limitation, any
required approval of the shareholders or the beneficial owners, as applicable,
of IndyMac, the Issuer and the Depositor, required in connection with the
Transaction.

(h)   No Litigation, Etc. No suit, action or other proceeding, investigation or
injunction, or final judgment relating thereto, shall be pending or threatened
before any court, governmental or administrative agency or arbitrator in which
it is sought to restrain or prohibit or to obtain damages or other relief in
connection with any of the Transaction Documents or the consummation of the
Transaction.

(i)    Legality. No statute, rule, regulation or order shall have been enacted,
entered or deemed applicable by any government or governmental or administrative
agency or court that would make the transactions contemplated by any of the
Transaction Documents illegal or otherwise prevent the consummation thereof.

(j)    Satisfaction of Conditions of the Underwriting Agreement. All conditions
in the Underwriting Agreement relating to the Underwriter’s obligation, if any,
to purchase the Notes, if any, shall have been satisfied, without taking into
account any waiver by the Underwriter of any condition unless such waiver has
been approved by the Insurer. The Insurer shall have received copies of each of
the documents, and shall be entitled to rely on each of the documents, required
to be delivered to the Underwriter pursuant to the Underwriting Agreement.

(k)   Issuance of Ratings. The Insurer shall have received confirmation that the
risk secured by the Policy constitutes at least “BBB” by S&P and “Baa2” by
Moody’s and that the Notes, when issued, will be rated “AAA” by S&P and “Aaa” by
Moody’s.

 

(l)

No Default. No Default or Event of Default shall have occurred.

 

(m)

RESERVED

 

(n)   Satisfactory Documentation. The Insurer and its counsel shall have
reasonably determined that all documents, certificates and opinions to be
delivered in connection with the Securities conform to the terms of the
Transaction Documents.

(o)   Indemnification Letter. The Insurer shall have received from the
Underwriter an indemnification letter or agreement with respect to securities
law matters in form and substance reasonably satisfactory to the Insurer.

(p)   Compliance With Premium Letter. All other terms, conditions and
requirements of the Premium Letter to be satisfied as of the Closing Date shall
have been satisfied.

 

 

 

30

 


--------------------------------------------------------------------------------



 

 

Section 3.02. Payment of Fees and Premium.

(a)   Legal and Accounting Fees. IndyMac shall pay or cause to be paid to the
Insurer, on the Closing Date, legal fees and disbursements incurred by the
Insurer in connection with the issuance of the Policy and any fees of the
Insurer’s auditors in accordance with the terms of the Premium Letter. Any fees
of the Insurer’s auditors payable in respect of any amendment or supplement to
the Offering Document or any other Offering Document incurred after the Closing
Date shall be paid by IndyMac on demand.

(b)   Premium. In consideration of the issuance by the Insurer of the Policy,
the Insurer shall be entitled to receive the Premium as and when due in
accordance with the terms of the Premium Letter pursuant to the Sale and
Servicing Agreement and the Indenture. For purposes of the Sale and Servicing
Agreement and the Indenture, the term “Premium Percentage” shall have the
meaning set forth in paragraph 2(b) of the Premium Letter. The Premium shall be
calculated according to paragraph 2(a) of the Premium Letter for the amount due
on the initial Payment Date and paragraph 2(b) of the Premium Letter for the
amount due on each subsequent Payment Date. The Premium paid hereunder or under
the Indenture shall be nonrefundable without regard to whether the Insurer makes
any payment under the Policy or any other circumstances relating to the Notes or
provision being made for payment of the Notes prior to maturity. The Indenture
Trustee shall make its payments of Premium by wire transfer to an account
designated from time to time by the Insurer by written notice to the Indenture
Trustee.

Section 3.03. Reimbursement and Additional Payment Obligation.

(a)   In accordance with the priorities established in the Sale and Servicing
Agreement, the Insurer shall be entitled to reimbursement for any payment made
by the Insurer under the Policy, which reimbursement shall be due and payable on
the date that any amount is to be paid pursuant to a Notice (as defined in the
Policy), in an amount equal to the amount to be so paid and all amounts
previously paid that remain unreimbursed, together with interest on any and all
amounts remaining unreimbursed (to the extent permitted by law, if in respect of
any unreimbursed amounts representing interest) from the date such amounts
became due until paid in full (after as well as before judgment), at a rate of
interest equal to the Late Payment Rate.

(b)   Notwithstanding anything in Section 3.03(a) to the contrary, IndyMac
agrees to reimburse the Insurer as follows: (i) for payments made under the
Policy arising as a result of IndyMac’s failure to substitute for or deposit an
amount in respect of any defective Mortgage Loan as required pursuant to
Section 3.01 of the Purchase Agreement or Section 2.03 and 2.04 of the Sale and
Servicing Agreement, together with interest on any and all amounts remaining
unreimbursed (to the extent permitted by law, if in respect of any unreimbursed
amounts representing interest) from the date such amounts became due until paid
in full (after as well as before judgment), at a rate of interest equal to the
Late Payment Rate, and (ii) for payments made under the Policy arising as a
result of  IndyMac’s failure to pay or deposit any amount required to be so paid
or deposited pursuant to the Transaction Documents, together with interest on
any and all amounts

 

 

31

 


--------------------------------------------------------------------------------



 

remaining unreimbursed (to the extent permitted by law, if in respect to any
unreimbursed amounts representing interest) from the date such amounts became
due until paid in full (after as well as before judgment), at a rate of interest
equal to the Late Payment Rate.

(c)   IndyMac agrees to pay to the Insurer as follows: any and all charges,
fees, costs and expenses that the Insurer may reasonably pay or incur,
including, but not limited to, reasonable attorneys’ and accountants’ fees and
expenses, in connection with (i) the enforcement, defense or preservation of any
rights in respect of any of the Transaction Documents, including defending,
monitoring or participating in any litigation or proceeding (including any
insolvency or bankruptcy proceeding in respect of any Transaction participant or
any affiliate thereof) relating to any of the Transaction Documents, any party
to any of the Transaction Documents, in its capacity as such a party, or the
Transaction or (ii) any amendment, waiver or other action with respect to, or
related to, any Transaction Document, whether or not executed or completed.
Provided that three Business Days’ written notice of the intended payment or
incurrence shall have been given to IndyMac by the Insurer, such reimbursement
shall be due on the dates on which such charges, fees, costs or expenses are
paid or incurred by the Insurer. In no event shall the Insurer have any recourse
under this subsection against IndyMac with respect to any payment the Insurer
has made in respect of principal or interest distributions on the Notes (except
pursuant to Section 3.03(b) or Section 3.04).

(d)   The Depositor agrees to pay to the Insurer any and all charges, fees,
costs and expenses that the Insurer may reasonably pay or incur, including
reasonable attorneys’ and accountants’ fees and expenses, in connection with (i)
the enforcement, defense or preservation of any rights in respect of any of the
Transaction Documents as such may involve the Depositor, including defending,
monitoring or participating in any litigation or proceeding (including any
insolvency proceeding in respect of any Transaction participant or any affiliate
thereof) relating to any of the Transaction Documents, any party to any of the
Transaction Documents (in its capacity as such a party) or the Transaction or
(ii) any amendment, waiver or other action with respect to, or related to, any
Transaction Document that may involve the Depositor, whether or not executed or
completed. Provided that three Business Days’ written notice of the intended
payment or incurrence shall have been given to the Depositor by the Insurer,
such reimbursement shall be due on the dates on which such charges, fees, costs
or expenses are paid or incurred by the Insurer. In no event shall the Insurer
have any recourse under this subsection against the Depositor with respect to
any payment the Insurer has made in respect of principal or interest
distributions on the Notes (except pursuant to Section 3.03(b) or Section 3.04).

(e)   IndyMac agrees to pay to the Insurer as follows: interest on any and all
amounts described in subsections (b), (c), (g) and (h) of this Section 3.03 from
the date payable or paid by such party until payment thereof in full, and
interest on any and all amounts described in Section 3.02 hereof from the date
due until payment thereof in full, in each case payable to the Insurer at the
Late Payment Rate per annum.

 

 

 

32

 


--------------------------------------------------------------------------------



 

 

(f)    The Depositor agrees to pay to the Insurer interest on any and all
amounts described in Section 3.03(d) and (i) and Section 3.04 from the date such
amounts become due or, in the case of Sections 3.03(d), (i) or Section 3.04, are
incurred or paid by the Insurer until payment thereof in full (after as well as
before judgment), at the Late Payment Rate.

(g)   IndyMac agrees to pay to the Insurer as follows: any payments made by the
Insurer on behalf of, or advanced to IndyMac or the Issuer including, without
limitation, any amounts payable by IndyMac or the Issuer pursuant to the Notes
or any other Transaction Document, on the date any such payment is made or
advanced by the Insurer. In no event shall the Insurer have any recourse under
this subsection against IndyMac with respect to any payment the Insurer has made
in respect of principal or interest distributions on the Notes (except pursuant
to Section 3.03(b) or Section 3.04).

(h)   RESERVED..

(i)    The Depositor agrees to pay to the Insurer as follows: any payments made
by the Insurer on behalf of, or advanced to, the Depositor, including any
amounts payable by the Depositor pursuant to the Notes or any Transaction
Documents, on the date any such payment is made or advanced by the Insurer.

Section 3.04. Indemnification with Respect to IndyMac, the Issuer, the
Depositor, and the Insurer.

(a)   In addition to any and all of the Insurer’s rights of reimbursement,
indemnification, subrogation and to any other rights of the Insurer pursuant
hereto or under law or in equity, IndyMac agrees to pay, and to protect,
indemnify and save harmless, the Insurer and its officers, directors,
shareholders, employees, agents and each Person, if any, who controls the
Insurer within the meaning of either Section 15 of the Securities Act or
Section 20 of the Securities Exchange Act from and against any and all claims,
losses, liabilities (including penalties), actions, suits, judgments, demands,
damages, costs or reasonable expenses (including, without limitation, reasonable
fees and expenses of attorneys, consultants and auditors and reasonable costs of
investigations) or obligations whatsoever paid by the Insurer (herein
collectively referred to as “Liabilities”) of any nature arising out of or
relating to the breach by IndyMac or the Issuer of any of the representations or
warranties contained in Sections 2.01 or 2.02 or arising out of or relating to
the transactions contemplated by the Transaction Documents by reason of:

(i)           any omission or action (other than of or by the Insurer or
resulting from an omission from the Insurer Information or the Underwriter
Information) in connection with the offering, issuance, sale, remarketing or
delivery of the Securities by IndyMac or the Issuer.

(ii)          the negligence, bad faith, willful misconduct, misfeasance,
malfeasance or theft committed by any director, officer, employee or agent of

 

 

33

 


--------------------------------------------------------------------------------



 

IndyMac or the Issuer in connection with any Transaction arising from or
relating to the Transaction Documents;

(iii)        the violation of IndyMac or the Issuer of any domestic or foreign
law, rule or regulation, or any judgment, order or decree applicable to it,
which violation reasonably could result in a Material Adverse Change;

(iv)         the breach by IndyMac or the Issuer of any representation or
warranty (other than a representation in respect of the Mortgage Loans in
Section 3.1 of the Purchase Agreement) or covenant under any of the Transaction
Documents to which it is a party or the occurrence, with respect to IndyMac or
the Issuer, under any of the Transaction Document of any “event of default” or
any event which, with the giving of notice or the lapse of time or both, would
constitute any “event of default” or

(v)          any untrue statement or alleged untrue statement of a material fact
contained in the Offering Document other than the Insurer Information and the
Underwriter Information (the “IndyMac Information”) or any omission or alleged
omission to state in the IndyMac Information a material fact required to be
stated in the IndyMac Information or necessary to make the statements in the
IndyMac Information, in light of the circumstances under which they were made,
not misleading.

(b)   In addition to any and all of the Insurer’s rights of reimbursement,
indemnification, subrogation and to any other rights of the Insurer pursuant
hereto or under law or in equity, the Depositor agrees to pay, and to protect,
indemnify and save harmless, the Insurer and its officers, directors,
shareholders, employees, agents and each Person, if any, who controls the
Insurer within the meaning of either Section 15 of the Securities Act or
Section 20 of the Securities Exchange Act from and against any and all claims,
losses, liabilities (including penalties), actions, suits, judgments, demands,
damages, costs or reasonable expenses (including, without limitation, reasonable
fees and expenses of attorneys, consultants and auditors and reasonable costs of
investigations) or obligations whatsoever paid by the Insurer of any nature
arising out of or relating to the breach by the Depositor of any of the
representations or warranties contained in Section 2.03 or arising directly out
of or relating directly to the Transaction contemplated by the Transaction
Documents by reason of:

(i)           the negligence, bad faith, willful misconduct, misfeasance,
malfeasance or theft committed by any director, officer, employee or agent of
the Depositor in connection with any Transaction arising from or relating to the
Transaction Documents;

(ii)          the violation by the Depositor of any domestic or foreign law,
rule or regulation, or any judgment, order or decree applicable to it, which
violation reasonably could result in a Material Adverse Change; or

 

 

 

34

 


--------------------------------------------------------------------------------



 

 

(iii)        the breach by the Depositor of any of its representations,
warranties or covenants under any of the Transaction Documents to which it is a
party or the occurrence, in respect of the Depositor, under any of the
Transaction Documents to which the Depositor is a party of any “event of
default” or any event which, with the giving of notice or the lapse of time or
both, would constitute any “event of default.”

(c)   The Insurer agrees to pay, and to protect, indemnify and save harmless,
each of IndyMac and the Depositor and their respective officers, directors,
shareholders, employees, agents and each Person, if any, who controls IndyMac
and the Depositor within the meaning of either Section 15 of the Securities Act
or Section 20 of the Securities Exchange Act from and against, any and all
claims, losses, liabilities (including penalties), actions, suits, judgments,
demands, damages, costs or reasonable expenses (including, without limitation,
reasonable fees and expenses of attorneys, consultants and auditors and
reasonable costs of investigations) of any nature incurred by IndyMac, the
Depositor or their respective officers, directors, shareholders, employees,
agents and each Person, if any, who controls IndyMac or the Depositor within the
meaning of either Section 15 of the Securities Act or Section 20 of the
Securities Exchange Act, arising out of or by reason of (i) any untrue statement
or alleged untrue statement of a material fact contained in the Insurer
Information or any omission or alleged omission to state in the Insurer
Information a material fact required to be stated therein or necessary to make
the statements therein, in light of the circumstances under which they were
made, not misleading, (ii) any failure of the Insurer to make a payment required
to be made under the Policy on the date when such payment is due pursuant to the
terms of the Policy or (iii) a breach of any of the representations, warranties
and covenants of the Insurer contained in Section 2.12.

(d)   If any action or proceeding (including any governmental investigation)
shall be brought or asserted against any Person (individually, an “Indemnified
Party” and, collectively, the “Indemnified Parties”) in respect to which the
indemnity provided in Section 3.04(a), (b), or (c) may be sought from IndyMac,
the Depositor or the Issuer on the one hand, or the Insurer, on the other (each,
an “Indemnifying Party”) hereunder, each such Indemnified Party shall promptly
notify the Indemnifying Party in writing, and the Indemnifying Party shall
assume the defense thereof, including the employment of counsel reasonably
satisfactory to the Indemnified Party and the payment of all expenses. The
Indemnified Party shall have the right to employ separate counsel in any such
action and to participate in the defense thereof at the expense of the
Indemnified Party; provided, however, that the fees and expenses of such
separate counsel shall be at the expense of the Indemnifying Party if (i) the
Indemnifying Party has agreed to pay such fees and expenses, (ii) the
Indemnifying Party shall have failed within a reasonable period of time to
assume the defense of such action or proceeding and employ counsel reasonably
satisfactory to the Indemnified Party in any such action or proceeding or (iii)
the named parties to any such action or proceeding (including any impleaded
parties) include both the Indemnified Party and the Indemnifying Party, and the
Indemnified Party shall have been advised by counsel that there may be one or
more legal defenses available to it which are different from or additional to
those available to the Indemnifying Party (in which case, if the Indemnified
Party notifies the Indemnifying

 

 

35


--------------------------------------------------------------------------------



 

 

Party in writing that it elects to employ separate counsel at the expense of the
Indemnifying Party, the Indemnifying Party shall not have the right to assume
the defense of such action or proceeding on behalf of the Indemnified Party, it
being understood, however, that the Indemnifying Party shall not, in connection
with any one such action or proceeding or separate but substantially similar or
related actions or proceedings in the same jurisdiction arising out of the same
general allegations or circumstances, be liable for the reasonable fees and
expenses of more than one separate firm of attorneys at any time for the
Indemnified Parties, which firm shall be designated in writing by the
Indemnified Party and shall be reasonably satisfactory to the Indemnifying
Party). The Indemnifying Party shall not be liable for any settlement of any
such action or proceeding effected without its written consent, which consent
shall not be unreasonably withheld, conditioned or delayed, but, if settled with
its written consent, or if there is a final judgment for the plaintiff in any
such action or proceeding with respect to which the Indemnifying Party shall
have received notice in accordance with this subsection (b), the Indemnifying
Party agrees to indemnify and hold the Indemnified Parties harmless from and
against any loss or liability by reason of such settlement or judgment.

(e)   To provide for just and equitable contribution if the indemnification
provided by the Indemnifying Party is determined to be unavailable or
insufficient to hold harmless any Indemnified Party (other than due to the
application of this Section 3.04), each Indemnifying Party shall contribute to
the losses incurred by the Indemnified Party on the basis of the relative fault
of the Indemnifying Party on the one hand, and the Indemnified Party, on the
other hand.

(f)    No Person guilty of fraudulent misrepresentation (within the meaning of
Section 11(f) of the Securities Act) shall be entitled to contribution from any
Person who was not guilty of such fraudulent misrepresentation.

Section 3.05. Reserved.

Section 3.06. Payment Procedure. In the event of any payment by the Insurer, the
Indenture Trustee, IndyMac, the Issuer and the Depositor agree to accept the
voucher or other evidence of payment as prima facie evidence of the propriety
thereof and the liability, if any, described in Section 3.03 therefor to the
Insurer. All payments to be made to the Insurer under this Insurance Agreement
shall be made to the Insurer in lawful currency of the United States of America
in immediately available funds at the notice address for the Insurer as
specified in Section 6.02 hereof on the date when due or as the Insurer shall
otherwise direct by written notice to the other parties hereto. In the event
that the date of any payment to the Insurer or the expiration of any time period
hereunder occurs on a day that is not a Business Day, then such payment or
expiration of time period shall be made or occur on the next succeeding Business
Day with the same force and effect as if such payment was made or time period
expired on the scheduled date of payment or expiration date. Payments to be made
to the Insurer under this Insurance Agreement shall bear interest at the Late
Payment Rate from the date when due to the date paid.

Section 3.07. Joint and Several Liability. IndyMac and the Issuer shall be
jointly and severally liable for all amounts due and payable to the Insurer
hereunder by any such parties.

 

 

 

36

 


--------------------------------------------------------------------------------



 

 

ARTICLE IV

 

FURTHER AGREEMENTS

Section 4.01. Effective Date; Term of the Insurance Agreement. This Insurance
Agreement shall take effect on the Closing Date and shall remain in effect until
the later of (a) such time as the Insurer is no longer subject to a claim under
the Policy and the Policy shall have been surrendered to the Insurer for
cancellation and (b) all amounts payable to the Insurer by IndyMac, the
Indenture Trustee, the Issuer, the Owner Trustee or the Depositor hereunder or
from any other source hereunder or under the Transaction Documents and all
amounts payable under the Notes have been paid in full; provided, however, that
the provisions of Sections 3.02, 3.03, 3.04, 3.05 and 4.06 hereof shall survive
any termination of this Insurance Agreement; provided, with respect to
Section 4.06, that Section 4.06 shall survive the termination of this Insurance
Agreement for the period of time specified in Section 4.06.

Section 4.02. Further Assurances and Corrective Instruments.

(a)   Except at such times as a default in payment under the Policy shall exist
or shall have occurred, none of IndyMac, the Indenture Trustee, the Issuer, or
the Depositor shall grant any waiver of rights under any of the Transaction
Documents to which any of them is a party without the prior written consent of
the Insurer, which shall not be unreasonably withheld, conditioned or delayed,
and any such waiver without the prior written consent of the Insurer shall be
null and void and of no force or effect.

(b)   To the extent permitted by law, each of IndyMac, the Indenture Trustee,
the Issuer, and the Depositor agrees that it will, from time to time, execute,
acknowledge and deliver, or cause to be executed, acknowledged and delivered,
such supplements hereto and such further instruments as the Insurer may
reasonably request and as may be required in the Insurer’s reasonable judgment
to effectuate the intention of or facilitate the performance of this Insurance
Agreement.

Section 4.03. Obligations Absolute.

(a)   So long as no Insurer Default shall have occurred and be continuing, the
obligations of IndyMac, the Indenture Trustee, the Issuer, and the Depositor
hereunder shall be absolute and unconditional and shall be paid or performed
strictly in accordance with this Insurance Agreement under all circumstances
irrespective of:

(i)           any lack of validity or enforceability of, or any amendment or
other modifications of, or waiver, with respect to any of the Transaction
Documents or the Securities that have not been approved by the Insurer;

(ii)           any exchange or release of any other obligations hereunder;

(iii)           the existence of any claim, setoff, defense, reduction,
abatement or other right that IndyMac, the Indenture Trustee, the Issuer, or the
Depositor may have at any time against the Insurer or any other Person;

 

 

 

37

 


--------------------------------------------------------------------------------



 

 

(iv)         any document presented in connection with the Policy proving to be
forged, fraudulent, invalid or insufficient in any respect or any statement
therein being untrue or inaccurate in any respect;

(v)          any payment by the Insurer under the Policy against presentation of
a certificate or other document that does not strictly comply with terms of the
Policy;

(vi)         any failure of IndyMac, the Indenture Trustee, the Issuer, or the
Depositor to receive the proceeds from the sale of the Securities;

(vii)       any breach by IndyMac, the Indenture Trustee, the Issuer, or the
Depositor of any representation, warranty or covenant contained in any of the
Transaction Documents; or

(viii)      any other circumstances, other than payment in full, that might
otherwise constitute a defense available to, or discharge of, IndyMac, the
Issuer, the Indenture Trustee, or the Depositor.

(b)   So long as no Insurer Default shall have occurred and be continuing,
IndyMac, the Indenture Trustee, the Issuer, or the Depositor and any and all
others who are now or may become liable for all or part of the obligations of
IndyMac, the Indenture Trustee, the Issuer, or the Depositor under this
Insurance Agreement agree to be bound by this Insurance Agreement and (i) to the
extent permitted by law, waive and renounce any and all redemption and exemption
rights and the benefit of all valuation and appraisement privileges against the
indebtedness and obligations evidenced by any Transaction Document or by any
extension or renewal thereof; (ii) waive presentment and demand for payment,
notices of nonpayment and of dishonor, protest of dishonor and notice of
protest; (iii) waive all notices in connection with the delivery and acceptance
hereof and all other notices in connection with the performance, default or
enforcement of any payment hereunder, except as required by the Transaction
Documents; (iv) waive all rights of abatement, diminution, postponement or
deduction, or any defense other than payment, or any right of setoff or
recoupment arising out of any breach under any of the Transaction Documents by
any party thereto or any beneficiary thereof, or out of any obligation at any
time owing to IndyMac, the Indenture Trustee, the Issuer, or the Depositor;
(v) agree that its liabilities hereunder shall, except as otherwise expressly
provided in this Section 4.03, be unconditional and without regard to any
setoff, counterclaim or the liability of any other Person for the payment
hereof; (vi) agree that any consent, waiver or forbearance hereunder with
respect to an event shall operate only for such event and not for any subsequent
event; (vii) consent to any and all extensions of time that may be granted by
the Insurer with respect to any payment hereunder or other provisions hereof and
to the release of any security at any time given for any payment hereunder, or
any part thereof, with or without substitution, and to the release of any Person
or entity liable for any such payment; and (viii) consent to the addition of any
and all other makers, endorsers, guarantors and other obligors for any payment
hereunder, and to the acceptance of any and all other security for any payment
hereunder, and agree

 

 

38

 


--------------------------------------------------------------------------------



 

that the addition of any such obligors or security shall not affect the
liability of the parties hereto for any payment hereunder.

Nothing herein shall be construed as prohibiting IndyMac, the Indenture Trustee,
the Issuer, or the Depositor from pursuing any rights or remedies it may have
against any other Person in a separate legal proceeding.

Section 4.04. Assignments; Reinsurance; Third-Party Rights.

(a)   This Insurance Agreement shall be a continuing obligation of the parties
hereto and shall be binding upon and inure to the benefit of the parties hereto
and their respective successors and permitted assigns. None of IndyMac, the
Indenture Trustee, the Issuer, or the Depositor may assign its rights under this
Insurance Agreement, or delegate any of its duties hereunder, without the prior
written consent of the Insurer. Any assignment made in violation of this
Insurance Agreement shall be null and void.

(b)   The Insurer shall have the right to give participations in its rights
under this Insurance Agreement and to enter into contracts of reinsurance with
respect to the Policy upon such terms and conditions as the Insurer may in its
discretion determine; provided, however, that no such participation or
reinsurance agreement or arrangement shall relieve the Insurer of any of its
obligations hereunder or under the Policy.

(c)   RESERVED.

(d)   Except as provided herein with respect to participants and reinsurers,
nothing in this Insurance Agreement shall confer any right, remedy or claim,
express or implied, upon any Person, including, particularly, any Owner, other
than the Insurer against IndyMac, the Indenture Trustee, the Issuer, or the
Depositor, and all the terms, covenants, conditions, promises and agreements
contained herein shall be for the sole and exclusive benefit of the parties
hereto and their successors and permitted assigns. Neither the Indenture Trustee
nor any Owner shall have any right to payment from any Premiums paid or payable
hereunder or under the Indenture or from any other amounts paid by IndyMac, the
Indenture Trustee, the Issuer, or the Depositor pursuant to Sections 3.02, 3.03,
3.04, and 3.05 hereof.

(e)   IndyMac, the Depositor the Issuer, and the Indenture Trustee agree that
the Insurer shall have all rights of a third-party beneficiary in respect of the
Indenture and each other Transaction Document to which it is not a signing party
(other than the Offering Document, the Certificates and the Underwriting
Agreement) and hereby incorporate and restate their representations, warranties
and covenants as set forth therein for the benefit of the Insurer.

Section 4.05. Liability of the Insurer. Neither the Insurer nor any of its
officers, directors or employees shall be liable or responsible for (a) the use
that may be made of the Policy by the Indenture Trustee or for any acts or
omissions of the Indenture Trustee in connection therewith or (b) the validity,
sufficiency, accuracy or genuineness of documents delivered to the Insurer (or
its Fiscal Agent) in connection with any claim under the Policy, or of any
signatures thereon, even if such documents or signatures should in fact prove to
be in any or

 

 

39

 


--------------------------------------------------------------------------------



 

all respects invalid, insufficient, fraudulent or forged (unless the Insurer
shall have actual knowledge thereof). In furtherance and not in limitation of
the foregoing, the Insurer (or its Fiscal Agent) may accept documents that
appear on their face to be in order, without responsibility for further
investigation.

Section 4.06. Parties Will Not Institute Insolvency Proceedings. So long as this
Agreement is in effect, and for one year following its termination, none of the
parties hereto will file any involuntary petition or otherwise institute any
bankruptcy, reorganization, arrangement, insolvency or liquidation proceeding or
other proceedings under any federal or state bankruptcy or similar law against
the Depositor or the Issuer.

Section 4.07. Indenture Trustee, Depositor, the Issuer, and IndyMac To Join in
Enforcement Action. To the extent necessary to enforce any right of the Insurer
in or remedy of the Insurer under any Mortgage Loan, each of the Indenture
Trustee, the Depositor, the Issuer, and IndyMac agrees to join in any action
initiated by the Trust or the Insurer for the protection of such right or
exercise of such remedy; provided, however, to the extent IndyMac incurs
expenses, fees and costs related to an enforcement action that are not
reimbursable to IndyMac in its capacity as Servicer, the Insurer hereby agrees
that it shall reimburse IndyMac for any expenses, fees and costs incurred by
IndyMac with respect to an enforcement action that have not been previously
reimbursed to IndyMac as Servicer.

Section 4.08. Use of Insurer’s Name. Each of the Indenture Trustee, the
Depositor, the Issuer, and IndyMac agree not to use the Insurer's name in any
public document including, without limitation, a press release or presentation,
announcement or forum without the Insurer's prior consent; provided however,
such prohibition on the use of the Insurer's name shall not relate to the use of
the Insurer’s standard approved form of disclosure in public documents issued in
connection with the Securities to be issued in accordance with the terms of the
Premium Letter; and provided further such prohibition shall not apply to the use
of the Insurer's name in order to comply with public notice, public meeting or
public reporting requirements.

ARTICLE V

 

DEFAULTS; REMEDIES

Section 5.01. Defaults. The occurrence of any of the following events shall
constitute an Event of Default hereunder:

(a)   any representation or warranty (other than a representation or warranty in
respect of the Mortgages Loans contained in Section 3.01 of the Purchase
Agreement or Section 2.04 of the Sale and Servicing Agreement) made by IndyMac
or the Depositor hereunder or under the Transaction Documents, or in any
certificate furnished hereunder or under the Transaction Documents, shall prove
to be untrue or incomplete in any material respect;

(b)   (i) IndyMac or the Depositor shall fail to pay when due any amount payable
by it hereunder or (ii) a legislative body has enacted any law that declares or
a court of competent jurisdiction shall find or rule that any Transaction
Document is not valid and

 

 

40

 


--------------------------------------------------------------------------------



 

binding on IndyMac or the Depositor; provided that with respect to any law or
judicial action within the scope of this clause (ii), IndyMac or the Depositor
shall have 30 days to reinstate the binding effect of such Transaction Document
and the Insurer agrees to take such actions as may be reasonably required, at
the expense of the requesting party, to facilitate the reinstatement of such
binding effect;

(c)   the occurrence and continuance of an “Event of Servicing Termination”
under any Transaction Document; provided that it is understood that any failure
to maintain a perfected first priority security interest in favor of the
Indenture Trustee in any of the Collateral (other than as permitted in the
Transaction Documents) shall constitute an Event of Default hereunder;

(d)   any failure on the part of IndyMac or the Depositor duly to observe or
perform in any material respect any other of the covenants or agreements on the
part of IndyMac or the Depositor contained in this Insurance Agreement which
continues unremedied for a period of 30 days after the date on which written
notice of such failure, requiring the same to be remedied, shall have been given
to IndyMac or the Depositor, as applicable, by the Insurer (with a copy to the
Indenture Trustee) or by the Indenture Trustee (with a copy to the Insurer)
provided, that such failure shall not constitute an Event of Default hereunder
if, within such 30 day period IndyMac or the Depositor as the case may be shall
have given notice to the Insurer of the corrective action it proposes to take,
which corrective action is satisfactory to the Insurer as evidenced by its
written acceptance thereof, and IndyMac and the Depositor shall thereafter
pursue to such corrective action diligently until such default is cured;

(e)   a decree or order of a court or agency or supervisory authority having
jurisdiction in the premises in an involuntary case under any present or future
federal or state bankruptcy, insolvency or similar law or the appointment of a
conservator or receiver or liquidator or other similar official in any
bankruptcy, insolvency, readjustment of debt, marshalling of assets and
liabilities or similar proceedings, or for the winding-up or liquidation of its
affairs, shall have been entered against IndyMac or the Depositor and such
decree or order shall have remained in force undischarged or unstayed for a
period of 90 consecutive days;

(f)    IndyMac or the Depositor shall consent to the appointment of a
conservator or receiver or liquidator or other similar official in any
bankruptcy, insolvency, readjustment of debt, marshalling of assets and
liabilities or similar proceedings of or relating to IndyMac or the Depositor or
of or relating to all or substantially all of their respective property; or

(g)   IndyMac or the Depositor shall admit in writing its inability to pay its
debts generally as they become due, file a petition to take advantage of or
otherwise voluntarily commence a case or proceeding under any applicable
bankruptcy, insolvency, reorganization or other similar statute, make an
assignment for the benefit of its creditors or voluntarily suspend payment of
its obligations.

 

 

 

41

 


--------------------------------------------------------------------------------



 

 

Section 5.02. Remedies; No Remedy Exclusive.

(a)   Upon the occurrence of an Event of Default, the Insurer may exercise any
one or more of the rights and remedies set forth below:

(i)           declare all indebtedness of every type or description then owed by
IndyMac or the Depositor to the Insurer to be immediately due and payable, and
the same shall thereupon be immediately due and payable;

(ii)          exercise any rights and remedies under the Transaction Documents
in accordance with the terms of the Transaction Documents or direct the
Indenture Trustee or the Owner Trustee to exercise such remedies in accordance
with the terms of the Transaction Documents;

(iii)        take whatever action at law or in equity as may appear necessary or
desirable in its judgment to collect the amounts, if any, then due under the
Transaction Documents or to enforce performance and observance of any
obligation, agreement or covenant of IndyMac, the Indenture Trustee, the Issuer,
or the Depositor under the Transaction Documents;

(iv)         exercise any rights and remedies under the Indenture in accordance
with the terms thereof or direct the Indenture Trustee to exercise such remedies
in accordance with the terms of the Indenture; or

(v)          exercise any rights and remedies under the Sale and Servicing
Agreement in accordance with the terms thereof or direct IndyMac to exercise
such remedies in accordance with the terms of the Sale and Servicing Agreement.

(b)   Unless otherwise expressly provided, no remedy herein conferred or
reserved is intended to be exclusive of any other available remedy, but each
remedy shall be cumulative and shall be in addition to other remedies given
under the Transaction Documents or existing at law or in equity. No delay or
omission to exercise any right or power accruing under the Transaction Documents
upon the happening of any event set forth in Section 5.01 hereof shall impair
any such right or power or shall be construed to be a waiver thereof, but any
such right and power may be exercised from time to time and as often as may be
deemed expedient. In order to entitle the Insurer to exercise any remedy
reserved to the Insurer in this Article V, it shall not be necessary to give any
notice other than such notice as may be required in this Article V.

Section 5.03. Waivers.

(a)   No failure by the Insurer to exercise, and no delay by the Insurer in
exercising, any right hereunder shall operate as a waiver thereof. The exercise
by the Insurer of any right hereunder shall not preclude the exercise of any
other right, and the remedies provided herein to the Insurer are declared in
every case to be cumulative and not exclusive of any remedies provided by law or
equity.

 

 

 

42

 


--------------------------------------------------------------------------------



 

 

(b)   The Insurer shall have the right, to be exercised in its complete
discretion, to waive any Event of Default hereunder, by a writing setting forth
the terms, conditions and extent of such waiver signed by the Insurer and
delivered to IndyMac, the Indenture Trustee, the Issuer, and the Depositor.
Unless such writing expressly provides to the contrary, any waiver so granted
shall extend only to the specific event or occurrence which gave rise to the
Event of Default so waived and not to any other similar event or occurrence
which occurs subsequent to the date of such waiver.

ARTICLE VI

 

MISCELLANEOUS

Section 6.01. Amendments, Etc. This Insurance Agreement may be amended,
modified, supplemented or terminated only by written instrument or written
instruments signed by the parties hereto. IndyMac agrees promptly to provide a
copy of any amendment to this Insurance Agreement to the Indenture Trustee, S&P,
and Moody’s. No act or course of dealing shall be deemed to constitute an
amendment, modification, supplement or termination hereof.

Section 6.02. Notices. All demands, notices and other communications to be given
hereunder shall be in writing (except as otherwise specifically provided herein)
and shall be mailed by registered mail or personally delivered or telecopied to
the recipient as follows:

 

(a)

To the Insurer:

MBIA Insurance Corporation

113 King Street

Armonk, NY 10504

 

Attention:

Insured Portfolio Management-Structured Finance (IPM-SF)

(IndyMac Home Equity Mortgage Loan Asset-Backed Trust, Series 2006-H4)

 

Telecopy No.:

(914) 765-3810

 

Telephone No.:

(914) 765-3781

(in each case in which notice or other communication to the Insurer refers to an
Event of Default, a claim on the Policy or with respect to which a failure on
the part of the Insurer to respond shall be deemed to constitute consent or
acceptance, then a copy of such notice or other communication should also be
sent to the attention of each of the general counsel and the Insurer and shall
be marked to indicate “URGENT MATERIAL ENCLOSED.”)

 

 

 

43

 


--------------------------------------------------------------------------------



 

 

 

(b)

To IndyMac:

IndyMac Bank, F.S.B.

3465 East Foothill Boulevard

Pasadena, CA 91107

 

Attention:

Secondary Marketing – Transaction Management

 

(in each case in which notice or other communication to IndyMac refers to an
Event of Default, a claim against IndyMac or with respect to a failure on the
part of IndyMac to respond shall be deemed to constitute consent or acceptance,
then a copy of such notice or other communication shall also be sent to the
attention of the general counsel of IndyMac, and, in all cases, both any
original and all copies shall be marked to indicate “URGENT MATERIAL ENCLOSED”)

 

(c)

To the Indenture Trustee:

Deutsche Bank National Trust Company

1761 East Saint Andrew Place

Santa Ana, CA 92705

Attention: IN06H4

 

 

(d)

To the Depositor:

IndyMac ABS, Inc

c/o IndyMac Bank, F.S.B.

3465 East Foothill Boulevard

Pasadena, CA 91107

 

Attention:

Secondary Marketing – Transaction Management

(in each case in which notice or other communication to the Depositor refers to
an Event of Default, a claim against the Depositor or with respect to which a
failure on the part of the Depositor to respond shall be deemed to constitute
consent or acceptance, then a copy of such notice or other communication should
also be sent to the attention of each of the general counsel of the Depositor
and shall be marked to indicate “URGENT MATERIAL ENCLOSED.”)

 

 

 

44

 


--------------------------------------------------------------------------------



 

 

 

(e)

To the Issuer:

IndyMac Home Equity Mortgage Loan Asset-Backed Trust,

Series 2006-H4

c/o Wilmington Trust Company

Rodney Square North

1100 Market Street

Wilmington, DE 19890A

 

Attention:

Corporate Trust Administration

Telecopy No.: (302) 651-8653

Telephone No.: (302) 651-8882

(in each case in which notice or other communication to the Issuer refers to an
Event of Default, a claim against the Issuer or with respect to which a failure
on the part of the Issuer to respond shall be deemed to constitute consent or
acceptance, then a copy of such notice or other communication shall also be sent
to the attention of IndyMac and the general counsel of IndyMac and, in all
cases, both any original and any copies shall be marked to indicate “URGENT
MATERIAL ENCLOSED.”)

A party may specify an additional or different address or addresses by writing
mailed or delivered to the other parties as aforesaid. All such notices and
other communications shall be effective upon receipt.

Section 6.03. Severability. In the event that any provision of this Insurance
Agreement shall be held invalid or unenforceable by any court of competent
jurisdiction, the parties hereto agree that such holding shall not invalidate or
render unenforceable any other provision hereof. The parties hereto further
agree that the holding by any court of competent jurisdiction that any remedy
pursued by any party hereto is unavailable or unenforceable shall not affect in
any way the ability of such party to pursue any other remedy available to it.

Section 6.04. Governing Law. THIS INSURANCE AGREEMENT SHALL BE GOVERNED BY AND
CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK WITHOUT REGARD TO
CHOICE OF LAW PROVISIONS.

Section 6.05. Consent to Jurisdiction.

(a)   The parties hereto hereby irrevocably submit to the jurisdiction of the
United States District Court for the Southern District of New York and any court
in the State of New York located in the City and County of New York, and any
appellate court from any thereof, in any action, suit or proceeding brought
against it and to or in connection with any of the Transaction Documents or the
transactions contemplated thereunder or for recognition or enforcement of any
judgment, and the parties hereto hereby irrevocably and unconditionally agree
that all claims in respect of any such action or proceeding may be heard or
determined in such New York state court or, to the extent permitted by law, in
such federal court. The parties hereto agree that a final nonappealable judgment
in any such action, suit or proceeding shall be conclusive and may be enforced
in other

 

 

45

 


--------------------------------------------------------------------------------



 

jurisdictions by suit on the judgment or in any other manner provided by law. To
the extent permitted by applicable law, the parties hereto hereby waive and
agree not to assert by way of motion, as a defense or otherwise in any such
suit, action or proceeding, any claim that it is not personally subject to the
jurisdiction of such courts, that the suit, action or proceeding is brought in
an inconvenient forum, that the venue of the suit, action or proceeding is
improper or that the related documents or the subject matter thereof may not be
litigated in or by such courts.

(b)   To the extent permitted by applicable law, the parties hereto shall not
seek and hereby waive the right to any review of the judgment of any such court
by any court of any other nation or jurisdiction which may be called upon to
grant an enforcement of such judgment.

Except as provided in Section 4.06 herein, nothing contained in this Insurance
Agreement shall limit or affect the Insurer’s right to serve process in any
other manner permitted by law or to start legal proceedings relating to any of
the Transaction Documents against any party hereto or its or their property in
the courts of any jurisdiction.

Section 6.06. Consent of the Insurer. In the event that the consent of the
Insurer is required under any of the Transaction Documents, the determination
whether to grant or withhold such consent shall be made by the Insurer in its
sole discretion without any implied duty towards any other Person except as
otherwise expressly provided herein.

Section 6.07. Counterparts. This Insurance Agreement may be executed in
counterparts by the parties hereto, and all such counterparts shall constitute
one and the same instrument.

Section 6.08. Headings. The headings of Articles and Sections and the Table of
Contents contained in this Insurance Agreement are provided for convenience
only. They form no part of this Insurance Agreement and shall not affect its
construction or interpretation. Unless otherwise indicated, all references to
Articles and Sections in this Insurance Agreement refer to the corresponding
Articles and Sections of this Insurance Agreement.

Section 6.09. Trial by Jury Waived. Each party hereto hereby waives, to the
fullest extent permitted by law, any right to a trial by jury in respect of any
litigation arising directly or indirectly out of, under or in connection with
any of the Transaction Documents or any of the transactions contemplated
thereunder. Each party hereto (a) certifies that no representative, agent or
attorney of any party hereto has represented, expressly or otherwise, that it
would not, in the event of litigation, seek to enforce the foregoing waiver and
(b) acknowledges that it has been induced to enter into the Transaction
Documents to which it is a party by, among other things, this waiver.

Section 6.10. Limited Liability. No recourse under any Transaction Document
shall be had against, and no personal liability shall attach to, any officer,
employee, director, affiliate or shareholder of any party hereto, as such, by
the enforcement of any assessment or by any legal or equitable proceeding, by
virtue of any statute or otherwise in respect of any of the Transaction
Documents, the Securities or the Policy, it being expressly agreed and
understood that each

 

 

46

 


--------------------------------------------------------------------------------



 

Transaction Document is solely a corporate obligation of each party thereto, and
that any and all personal liability, either at common law or in equity, or by
statute or constitution, of every such officer, employee, director, affiliate or
shareholder for breaches by any party hereto of any obligations under any
Transaction Document is hereby expressly waived as a condition of and in
consideration for the execution and delivery of this Insurance Agreement.

Section 6.11. Entire Agreement. The Transaction Documents and the Policy set
forth the entire agreement between the parties with respect to the subject
matter thereof, and this Insurance Agreement supersedes and replaces any
agreement or understanding that may have existed between the parties prior to
the date hereof in respect of such subject matter.

Section 6.12. Limitation of Liability of Owner Trustee. Notwithstanding anything
contained herein to the contrary, this Agreement has been countersigned by
Wilmington Trust Company not in its individual capacity but solely in its
capacity as Owner Trustee of the Issuer and in no event shall Wilmington Trust
Company in its individual capacity or any beneficial owner of the Issuer have
any liability for the representations, warranties, covenants, agreements or
other obligations of the Issuer hereunder, as to all of which recourse shall be
had solely to the assets of the Issuer. For all purposes of this Agreement, in
the performance of any duties or obligations of the Issuer hereunder, the Owner
Trustee shall be subject to, and entitled to the benefits of, the terms and
provisions of Articles VI, VII and VIII of the Trust Agreement.

 

[Remainder of page intentionally blank; signature page follows]

 

 

47

 


--------------------------------------------------------------------------------



 

 

IN WITNESS WHEREOF, the parties hereto have executed this Insurance Agreement,
all as of the day and year first above mentioned.

  MBIA INSURANCE CORPORATION        

 

By
Title

/s/ Stephanie Taylor Ciavarello        
Assistant Secretary

 





 

 

 

 

 

 

 

 

 

 

 

 

 

 

[EXECUTION PAGE OF INSURER TO INSURANCE AGREEMENT]

 


--------------------------------------------------------------------------------



 

          

  INDYMAC BANK, F.S.B., as Servicer and as Seller,            

 

By
Title

/s/ Jill Jacobson                      
Vice President

 






 

 

 

 

 

 

 

 

 

 

 

 

 

[EXECUTION PAGE OF SERVICER AND SELLER TO INSURANCE AGREEMENT]

 


--------------------------------------------------------------------------------



 

 

INDYMAC HOME EQUITY MORTGAGE LOAN ASSET-BACKED TRUST, SERIES 2006-H4, as Issuer,

 

By:

Wilmington Trust Company, not in its individual capacity but solely as Owner
Trustee,

 

By

/s/ Michele C. Harra                                  

 

Title

Financial Services Officer

 

 

 

 

 

 

[EXECUTION PAGE OF ISSUER TO INSURANCE AGREEMENT]

 


--------------------------------------------------------------------------------



 

          

  INDYMAC ABS, INC., as Depositor,

 

By
Title

/s/ Jill Jacobson                             
Vice President

 





 

 

 

 

 

 

[EXECUTION PAGE OF DEPOSITOR TO INSURANCE AGREEMENT]

 


--------------------------------------------------------------------------------



 

  DEUTSCHE BANK NATIONAL TRUST COMPANY,
as Indenture Trustee   By
Title /s/ Amy Stoddard                                        
Authorized Signer

 





 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

[EXECUTION PAGE OF INDENTURE TRUSTEE TO INSURANCE AGREEMENT]

 

 

 

 

 